UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Infotmation 6 Ratings 8 Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 22 Main Economic Indicators 23 Guidance 24 Statement of Income vs. Managerial Income vs. Adjusted Income 25 2 - Economic and Financial Analysis 29 Balance Sheet 30 Adjusted Statement of Income 31 Financial Margin – Interest and Non-Interest 31 – Financial Margin - Interest 32 • Loan Financial Margin - Interest 34 • Funding Financial Margin - Interest 52 • Securities/Other Financial Margin - Interest 57 • Insurance Financial Margin - Interest 57 – Financial Margin – Non-Interest 58 Insurance, Private Pension Plans and Savings Bonds 59 – Bradesco Vida e Previdência 66 – Bradesco Saúde – Consolidated 68 – Bradesco Capitalização 69 – Bradesco Auto/RE 71 Fee and Commission Income 73 Administrative and Personnel Expenses 79 – Coverage Ratio 82 Tax Expenses 82 Equity in the Earnings of Unconsolidated Companies 83 Operating Result 83 Non-Operating Result 84 3 - Return to Shareholders 85 Sustainability 86 Investor Relations Area – RI 87 Corporate Governance 87 Bradesco Shares 88 Main Indicators 90 Weighting in Main Stock Market Indexes 91 Dividends / Interest on Shareholders’ Equity 91 4 - Additional Information 93 Products and Services Market Share 94 Compulsory/Liabilities 95 Investments in Infrastructure, Information Technology and e Telecommunications 96 Risk Management 97 Capital Adequacy Ratio (Basel II) 97 5 - Report of Independent Auditors 99 Limited assurance report from independent auditors on the supplementary accounting information 100 6 - Financial Statements, Report of Independent Auditors and Fiscal Council’s Report Consolidated Financial Statements 104 Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis - September 2011 Press Release Highlights The main figures obtained by Bradesco in the nine-month period of 2011 are presented below: 1. Adjusted Net Income in the period was R$8.427 billion (an 18.4% increase compared to theR$7.120 billion recorded in the same period last year), corresponding to earnings per share of R$2.91 in the last 12 months and Return on Average Shareholders’ Equity of 22.4%. 2. Adjusted Net Income was composed of R$6.086 billion from financial activities, representing 72.2% of the total, and R$2.341 billion from insurance, private pension plans and savings bond operations, which accounted for 27.8%. 3. On September 30, 2011, Bradesco’s market capitalization stood at R$96.682 billion 4. Total Assets stood at R$722.289 billion in September 2011, an 18.0% increase on the balance in the same period in 2010. Return on Average Assets was 1.7%. 5. The Expanded Loan Portfolio stood at R$332.335 billion in September 2011, up 22.0% from the same period in 2010. Operations with individuals totaled R$105.389 billion (a 13.3% gain), while operations with companies totaled R$226.946 billion (up 26.5%). 6. Total Assets under Management stood at R$973.194 billion, an increase of 16.1% from September 2010. 7. Shareholders’ Equity stood at R$53.742 billion in September 2011, up 16.5% on September 2010. The Capital Adequacy Ratio stood at 14.7% in September 2011, 12.2% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and provisioned to shareholders for the first nine months of 2011 in the amount of R$2.838 billion, R$1.104 billion of which was paid as monthly and interim dividends and R$1.734 billion provisioned. 9. Financial Margin reached R$29.063 billion, up 20.9% in comparison with the first nine months of 2010. 10. The Delinquency Ratio over 90 days stood at 3.8%, stable in comparison with September 2010. 11. The Efficiency Ratio stood at 42.7% in September 2011 (42.5% in September 2010) and the “adjusted-to-risk” ratio stood at 52.4% (53.3% in September 2010). 12. Insurance Written Premiums, Pension Plan Contributions and Savings Bond Income totaled R$26.560 billion in the nine-month period of 2011, up by 20.4% over the same period in 2010. Technical provisions stood at R$97.099 billion, equal to 30.1% of the Brazilian insurance market (reference date: July/11). 13. Investments in infrastructure, information technology and telecommunications amounted to R$2.819 billion in the first nine months of 2011, a 4.6% increase on the same period in the previous year. 14. In the first nine months of 2011, taxes and contributions, including social security, paid or provisioned, amounted to R$14,127 billion, R$6,042 billion of which referred to taxes withheld and collected from third parties and R$8.085 billion to activities of Bradesco Organization, equivalent to 95.9% of Adjusted Net Income . 15. Continuing its strategy towards organic growth, Bradesco launched, in the past 12 months, 451 branches of which 271 were opened in the last three months and hired over 9 thousand new employees in the period. 16. Bradesco has an extensive customer service network in Brazil, comprising 6,925 service points (3,945 branches, 1,320 PABs - Banking Service Branches and 1,660 PAAs - Advanced Service Branches). Customers can also use 1,589 PAEs - ATMs in companies, 31,372 Bradesco Expresso service points, 6,233 Postal Bank branches, 33,217 own ATMs in the Bradesco Dia&Noite network and 12,379 ATMs shared with other banks . (1) According to non-recurring events described on page 8 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) R$105.792 billion considering the closing price of preferred shares (most traded share); (4) Includes sureties and guarantees, letters of credit, advances of credit card receivable, co-obligation in loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligation in rural loan assignment, and operations with Credit Risk – Commercial Portfolio, which includes debentures and promissory notes; (5) Accumulated over 12 months; and (6) Banco24Horas ATMs + ATM terminals shared among Bradesco, Banco do Brasil and Banco Santander . (7) Support Rating is an assessment of possible support for a company given by its shareholders or by official authorities in times of crisis. 4 Report on Economic and Financial Analysis –September 2011 Press Release Highlights 17. Employee payroll, plus charges and benefits, totaled R$6.631 billion. Social benefits provided to the 101,334 employees of the Bradesco Organization and their dependents amounted to R$1.585 billion, while investments in training and development programs totaled R$108.268 million. 18. On August 12, 2011, Fitch Rating raised Bradesco’s support rating by one notch, from ‘3’ to ‘2’. 19. On August 22, 2011, Japanese rating agency R&I raised Bradesco’s issuer rating from ‘BBB-’ to ‘BBB’. 20. Main Awards and Acknowledgments in the period: · For the sixth consecutive year, Bradesco was selected as a part of the Dow Jones Sustainability Index 2011, a select list prepared by the New York Stock Exchange comprising companies with the best sustainable development practices. · Ranked 4 th in the "World's Greenest Companies” list prepared by Newsweek magazine, made up of companies with the best social and environmental responsibility practices in the world, becoming the only Brazilian company to hold position among the top 15. · The only financial institution to stand out in the “Best Companies for Shareholders 2011” award, among companies with a market capitalization greater than R$15 billion ( Capital Aberto magazine); · For the twelfth consecutive year, Bradesco was one of the “100 Best Companies to Work for in Brazil” ( Época magazine); · The Best Financial Institution to Work for in Brazil ( Guia Você S/A Exame – “The Best Companies to Work for 2011”); · For the fifth consecutive time, Grupo Bradesco Seguros leads the ranking of Brazilian insurers, in the 2011 edition ( Valor 1000 Yearbook); · Grupo Bradesco Seguros stood out in the As Melhores da Dinheiro yearbook, in the “Insurance and Pension Plan" and “Health" categories ( IstoÉ Dinheiro magazine); and · Grupo Bradesco Seguros, the largest insurance conglomerate in Brazil, was recognized by the 2011 edition of Maiores e Melhores yearbook ( Exame magazine). 21. With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, with a focus on banking inclusion, social and environmental variables for loan approvals and offering social and environmental products; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. The highlight in this area is Fundação Bradesco, which has been developing an extensive social and educational program that operates 40 schools throughout Brazil. In 2011, a forecasted budget of R$307.994 million will help serve more than 526 thousand people, 111 thousand of which through its own schools, in Basic Education, from Kindergarten to High School and Vocational Training - High School Level; Education for Youth and Adults; and Preliminary and Continued Education. In the Virtual School (Fundação Bradesco’s e-learning portal), at the CIDs (Digital Inclusion Centers) and through other programs, like Educa+Ação , over 415 thousand people will be served. The more than 50 thousand Basic Education students receive uniforms, school supplies, meals and medical and dental assistance free of charge. For 54 years, Fundação Bradesco has provided more than 2 million students with quality formal education free of charge, who, together with participants in in-class and distance courses, bring the number of participants to over 4 million people. Bradesco 5 Press Release Main Information 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Variation % 3Q11 x 2Q11 3Q11 x 3Q10 Statement of Income for the Period - R$ million Book Net Income 2,815 2,785 2,702 2,987 2,527 2,405 2,103 2,181 1.1 11.4 Adjusted Net Income 2,864 2,825 2,738 2,684 2,518 2,455 2,147 1,839 1.4 13.7 Total Financial Margin 10,230 9,471 9,362 9,018 8,302 8,047 7,689 7,492 8.0 23.2 Gross Loan Financial Margin 6,928 6,548 6,180 6,143 5,833 5,757 5,630 5,373 5.8 18.8 Net Loan Financial Margin 4,149 4,111 3,820 3,848 3,774 3,596 3,442 2,678 0.9 9.9 Expenses with Allowance for Loan Losses (2,779) (2,437) (2,360) (2,295) (2,059) (2,161) (2,188) (2,695) 14.0 35.0 Fee and Commission Income 3,876 3,751 3,510 3,568 3,427 3,253 3,124 3,125 3.3 13.1 Administrative and Personnel Expenses (6,285) (5,784) (5,576) (5,790) (5,301) (4,976) (4,767) (4,827) 8.7 18.6 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 9,049 9,661 7,850 9,022 7,697 7,163 7,196 8,040 (6.3) 17.6 Balance Sheet - R$ million Total Assets 722,289 689,307 675,387 637,485 611,903 558,100 532,626 506,223 4.8 18.0 Securities 244,622 231,425 217,482 213,518 196,081 156,755 157,309 146,619 5.7 24.8 Loan Operations 332,335 319,802 306,120 295,197 272,485 259,722 249,828 238,830 3.9 22.0 - Individuals 105,389 102,915 100,200 98,243 93,038 89,780 86,146 82,210 2.4 13.3 - Corporate 226,946 216,887 205,920 196,954 179,447 169,942 163,683 156,620 4.6 26.5 Allowance for Loan Losses (ALL) (19,091) (17,365) (16,740) (16,290) (16,019) (15,782) (15,836) (16,313) 9.9 19.2 Total Deposits 224,664 213,561 203,822 193,201 186,194 178,453 170,722 171,073 5.2 20.7 Technical Provisions 97,099 93,938 89,980 87,177 82,363 79,308 77,685 75,572 3.4 17.9 Shareholders' Equity 53,742 52,843 51,297 48,043 46,114 44,295 43,087 41,754 1.7 16.5 Assets Under Management 973,194 933,960 919,007 872,514 838,455 767,962 739,894 702,065 4.2 16.1 Performance Indicators (%) on Adjusted Net Income (except when stated otherwise) Adjusted Net Income per Share - R$ 2.91 2.82 2.72 2.61 2.38 2.19 2.07 2.02 3.2 22.3 Book Value per Share (Common and Preferred) - R$ 14.08 13.82 13.42 12.77 12.26 11.77 11.45 11.10 1.9 14.8 Annualized Return on Average Shareholders' Equity (3) (4) 22.4 23.2 24.2 22.2 22.5 22.8 22.2 20.3 (0.8) p.p (0.1) p.p Annualized Return on Average Assets 1.7 1.7 1.7 1.7 1.7 1.7 1.7 1.6 - - Average Rate - (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) Annualized 8.0 7.8 8.2 8.3 7.9 8.2 8.1 8.1 0.2 p.p 0.1 p.p Fixed Assets Ratio - Total Consolidated 16.7 17.3 17.4 18.1 16.7 20.9 19.8 18.6 (0.6) p.p - Combined Ratio - Insurance 86.2 85.8 86.1 85.1 85.3 84.7 85.2 85.3 0.4 p.p 0.9 p.p Efficiency Ratio (ER) 42.7 42.7 42.7 42.7 42.5 42.0 41.2 40.5 - 0.2 p.p Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 62.7 63.5 63.6 64.2 65.1 64.9 66.0 66.5 (0.8) p.p (2.4) p.p Market Capitalization - R$ million 96,682 111,770 117,027 109,759 114,510 87,887 100,885 103,192 (13.5) (15.6) Loan Portfolio Quality % ALL / Loan Portfolio 7.3 6.9 7.0 7.1 7.4 7.6 8.0 8.5 0.4 p.p (0.1) p.p Non-Performing Loans (>60 days / Loan Portfolio) 4.6 4.5 4.4 4.3 4.6 4.9 5.3 5.7 0.1 p.p - Delinquency Ratio (> 90 days / Loan Portfolio) 3.8 3.7 3.6 3.6 3.8 4.0 4.4 4.9 0.1 p.p - Coverage Ratio (> 90 days ) 194.0 189.3 193.6 197.6 191.8 188.5 180.8 174.6 4.7 p.p 2.2 p.p Coverage Ratio (> 60 days (8) ) 159.6 154.0 159.1 163.3 162.0 155.8 151.3 148.6 5.6 p.p (2.4) p.p Operating Limits % Capital Adequacy Ratio - Total Consolidated 14.7 14.7 15.0 14.7 15.7 15.9 16.8 17.8 (0.0) p.p (1.0) p.p - Tier I 12.2 12.9 13.4 13.1 13.5 13.9 14.3 14.8 (0.7) p.p (1.3) p.p - Tier II 2.5 1.8 1.7 1.7 2.3 2.1 2.6 3.1 0.7 p.p 0.2 p.p - Deductions - - (0.1) (0.1) (0.1) (0.1) (0.1) (0.1) 0.0 p.p 0.1 p.p 6 Report on Economic and Financial Analysis –September 2011 Press Release Main Information Sept11 Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Variation % Sept11 x Jun11 Sept11 x Sept10 Structural Information - Units Service Points 62,055 59,473 57,185 54,884 52,015 49,154 46,570 44,577 4.3 19.3 - Branches 3,945 3,676 3,651 3,628 3,498 3,476 3,455 3,454 7.3 12.8 - PAAs (9) 1,660 1,659 1,660 1,660 1,643 1,592 1,451 1,371 0.1 1.0 - PABs (9) 1,320 1,313 1,308 1,263 1,233 1,215 1,200 1,190 0.5 7.1 - PAEs (9) 1,589 1,587 1,588 1,557 1,559 1,565 1,564 1,551 0.1 1.9 - Outplaced Bradesco ATM Network Terminals 3,953 3,962 3,921 3,891 4,104 3,827 3,664 3,577 (0.2) (3.7) - ATM Terminals in the Shared Network (10) (11) 10,815 10,856 10,326 9,765 8,113 7,358 6,912 6,486 (0.4) 33.3 - Banco Postal (Postal Bank) 6,233 6,227 6,218 6,203 6,194 6,177 6,110 6,067 0.1 0.6 - Bradesco Expresso (Correspondent Banks) 31,372 29,263 27,649 26,104 24,887 23,190 21,501 20,200 7.2 26.1 - Bradesco Promotora de Vendas 1,157 919 853 801 773 743 702 670 25.9 49.7 - Branches / Subsidiaries Abroad 11 11 11 12 11 11 11 11 - - ATMs 45,596 45,103 44,263 43,072 41,007 39,766 38,772 37,957 1.1 11.2 - Own Network 33,217 32,714 32,514 32,015 31,759 31,387 30,909 30,657 1.5 4.6 - Shared Network 12,379 12,389 11,749 11,057 9,248 8,379 7,863 7,300 (0.1) 33.9 Debit and Credit Card (12) - in million 153.0 150.4 147.5 145.2 140.7 137.8 135.6 132.9 1.7 8.7 Employees 101,334 98,317 96,749 95,248 92,003 89,204 88,080 87,674 3.1 10.1 Employees and Interns 10,731 10,563 10,321 9,999 9,796 8,913 9,605 9,589 1.6 9.5 Foundation Employees 3,813 3,796 3,788 3,693 3,756 3,734 3,713 3,654 0.4 1.5 Customers - in millions Checking accounts 24.7 24.0 23.5 23.1 22.5 21.9 21.2 20.9 2.9 9.8 Savings Accounts 40.6 39.7 39.4 41.1 38.5 37.1 36.2 37.7 2.3 5.5 Insurance Group 39.4 38.0 37.0 36.2 34.6 33.9 33.8 30.8 3.7 13.9 - Policyholders 34.3 33.0 32.1 31.5 30.0 29.3 29.2 26.3 3.9 14.3 - Pension Plan Participants 2.1 2.1 2.1 2.0 2.0 2.0 2.0 2.0 - 5.0 - Savings Bond Customers 3.0 2.9 2.8 2.7 2.6 2.6 2.6 2.5 3.4 15.4 Bradesco Financiamentos 2.4 2.9 2.9 3.3 3.4 3.5 3.8 4.0 (17.2) (29.4) Expanded Loan Portfolio: Includes sureties and guarantees, letters of credit, advances of credit card receivables, loan assignment (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignment and operations with Credit Risk – Commercial Portfolio, covering debentures and promissory notes; In the last 12 months; Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; Adjusted net income in the period; Excluding additional provisions; Number of shares (less treasury shares) multiplied by the closing price of the common and preferred shares on the period’s last trading day; Concept defined by Brazilian Central Bank; Credits overdue; PAB: Branch located on the premises of a company and with Bradesco employees; PAE: ATM located on the premises of a company; PAA: service point located in a municipality without a Bank branch; (10) Including overlapping ATMs within the Bank’s own and shared network: in September 2011 - 2,040; June 2011 – 2,045; March 2011 – 2,024; December 2010 – 1,999, September 2010 – 1,670, June 2010 - 1,547, March 2010 – 1,490 and December 2009 – 1,455; (11) Shared ATM network: Banco24Horas ATMs + ATM terminals shared among Bradesco, Banco do Brasil and Banco Santander, since November 2010; (12) Includes pre-paid, Private Label, Banco Ibi as of December 2009 and Ibi México as of December 2010; (13) Fundação Bradesco, Digestive System and Nutritional Disorder Foundation (Fimaden) and Bradesco Sports and Recreation Center (ADC Bradesco); and (14) Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Individual Support Domestic Currency Foreign Currency Domestic B/C 2 Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term A- F1 BBB + F2 AAA (bra) F1 + (bra) * Moody´s Investors Service R&I Inc. Financial Strength International Scale Domestic Scale International Scale B - Foreign Currency Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long-Term Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term BBB Baa1 A1 P - 1 Baa2 P-2 Aaa.br BR - 1 * Standard & Poor's Austin Rating International Scale - Counterparty Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Counterparty Rating Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term Long-Term Short-Term AA AAA A -1 BBB A - 3 BBB A - 3 brAAA brA - 1 (1) On July 20, 2011, Fitch Ratings introduced to the market the Viability rating for financial institutions around the globe, which reflects the same primary risks evaluated in the former Individual Rating. Fitch emphasizes that this is not a fundamental change in its approach to bank ratings or a change in opinion on the creditworthiness of the entities covered. For Bradesco, the Individual Rating ‘B/C’ was changed to Viability Rating ‘a-’. To facilitate the transition, Fitch Ratings will maintain both ratings up to December 31, 2011. Net Income vs. Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 9M11 9M10 3Q11 2Q11 Book Net Income 8,302 7,035 2,815 2,785 Non-Recurring Events 125 85 49 40 - Provision/ (Reversal) of Tax Risks (2,126) 397 (2,126) - - Recording of Additional ALL 1,006 - 1,006 - - Labor Provision 501 - 501 - - Civil Provision 170 - 170 - - Civil Provision - Economic Plans 233 182 110 69 - Other 201 (325) 201 - - Tax Effects 140 (169) 187 (29) Adjusted Net Income 8,427 7,120 2,864 2,825 ROAE % 22.0 22.2 22.7 23.3 ROAE (ADJUSTED) % 22.4 22.5 23.1 23.6 Annualized; and In 3Q11 and 9M11, includes: (i) expenses for asset impairment analysis totaling R$152 million; (ii) other operational provisions totaling R$107 million; and (iii) gross gains from the partial sale of Ibi Promotora totaling R$58 million. In 9M10, includes: (i) recording of tax credits totaling R$242 million; (ii) gross gains from the partial sale of the investment in CPM Braxis totaling R$79 million; and (iii) net effect of the payment of taxes, through the program for payment in installments or in full of tax debits – Law 11,941/09 (REFIS) in the amount of R$4 million. 8 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Statement of Income for analysis and comments contained in this Report on Economic and Financial Analysis, obtained from adjustments made to the Book Statement of Income, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown in the previous page. Note that the Adjusted Statement of Income is the basis adopted for the analysis and comments made in Chapters 1 and 2 of this report. R$ million Adjusted Statement of Income 9M11 9M10 Variation 3Q11 2Q11 Variation 9M11 x 9M10 3Q11 x 2Q11 Amount % Amount % Financial Margin 29,063 24,038 5,025 20.9 10,230 9,471 759 8.0 - Interest 27,685 22,973 4,712 20.5 9,669 9,167 502 5.5 - Non-Interest 1,378 1,065 313 29.4 561 304 257 84.5 ALL (7,576) (6,408) (1,168) 18.2 (2,779) (2,437) (342) 14.0 Gross Income from Financial Intermediation 21,487 17,630 3,857 21.9 7,451 7,034 417 5.9 Income from Insurance, Private Pension Plan and Savings Bond Operations 2,437 2,072 365 17.6 864 788 76 9.6 Fee and Commission Income 11,137 9,804 1,333 13.6 3,876 3,751 125 3.3 Personnel Expenses (7,921) (6,769) (1,152) 17.0 (2,880) (2,605) (275) 10.6 Other Administrative Expenses (9,724) (8,275) (1,449) 17.5 (3,405) (3,179) (226) 7.1 Tax Expenses (2,659) (2,262) (397) 17.6 (866) (913) 47 (5.1) Companies 91 67 24 35.8 41 16 25 156.3 Other Operating Income/Expenses (2,593) (1,736) (857) 49.4 (907) (764) (143) 18.7 Operating Income 12,255 10,531 1,724 16.4 4,174 4,128 46 1.1 Non-Operating Income (1) (18) 17 (94.4) 10 (7) 17 - Income Tax / Social Contribution (3,713) (3,294) (419) 12.7 (1,304) (1,271) (33) 2.6 Non-controlling Interest (114) (99) (15) 15.2 (16) (25) 9 (36.0) Adjusted Net Income 8,427 7,120 1,307 18.4 2,864 2,825 39 1.4 (1) Result of Insurance, Private Pension Plans and Savings Bond Operations Insurance, Private Pension Plans and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability In the third quarter of 2011, Bradesco’s adjusted net income stood at R$2,864 million, a 1.4% or R$39 million increase from the previous quarter, mainly due to: (i) financial margin gains, result of a greater volume of operations and treasury/securities gains ; (ii) an increase in fee and commission income; partially offset by: (iii) higher personnel and administrative expenses due to collective bargaining agreement and organic growth in the period; and (iv) an increase in the allowance for loan losses driven, mainly, by greater volume of loan operations. In the first nine months of 2011 versus the same period last year, adjusted net income increased by R$1,307 million, or 18.4%. The main reasons for this result are described in this chapter, among which Bradesco’s organic growth stands out. Shareholders’ Equity for September 2011 stood at R$53,742 million, up 16.5% on the balance of September 2010. The Capital Adequacy Ratio stood at 14.7%, 12.2% of which fell under Tier I Reference Shareholders’ Equity. Total Assets came to R$722,289 million in September 2011, up 18.0% over September 2010, driven by the increase in operations and the expansion of business volume. Return on Average Assets (ROAA) remained stable, hovering around 1.7%. 10 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The “adjusted-to-risk” Efficiency Ratio, which reflects the impact of risk associated with loan operations was up by 0.9 p.p. when compared to the third quarter of 2010. This growth was the result of a drop in delinquency in the period in question. The ER in the last 12 months was stable in comparison with the previous quarter. The quarterly ER increased from 42.0% in the second quarter of 2011 to 42.9% this quarter, mainly due to: (i) higher personnel expenses, mainly resulting from an increase in salary levels (collective bargaining agreement); and (ii) increased administrative expenses driven by organic growth in the period. Excluding the effect of salary increases arising from collective bargaining agreement and adjustment of labor obligations, the quarterly ER would have remained virtually stable in comparison with the previous quarter. (1) Efficiency Ratio (ER) (Personnel Expenses – Employee Profit Sharing (PLR) + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation + Insurance Selling Expenses) and (ii) revenue net of related taxes (not considering Claims and Selling Expenses from the Insurance Group), our Efficiency Ratio in the third quarter of 2011 would be 45.5%; and (2) Including Allowance for Loan Losses (ALL) expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Financial Margin The R$759 million increase in the third quarter of 2011 compared to the second quarter of 2011 was due to: · a R$502 million increase in interest-earning operations, mainly due to higher gains with “Loan” and “Funding” margins; and · a R$257 million increase in the non-interest margin, due to treasury/securities gains. Financial margin posted a R$5,025 million improvement between the first nine months of 2011 and the same period in 2010, for growth of 20.9% mainly driven by: · a R$4,712 million increase in income from interest-earning operations due to: (i) higher gains from “Loan” margin, resulting from an increase in business volume; (ii) higher income from “Funding” margin; and (iii) increased income from “Insurance” margin; and · greater income from the non-interest margin, in the amount of R$313 million, due to higher treasury/securities gains. 12 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 9M11 9M10 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 19,656 250,059 10.6% 17,220 203,266 11.5% Funding 3,393 295,027 1.5% 2,113 231,808 1.2% Insurance 2,618 92,422 3.8% 1,920 78,894 3.3% Securities/Other 2,018 225,793 1.2% 1,720 192,084 1.2% 0 Financial Margin 27,685 - 7.5% 22,973 - 7.5% 0 3Q11 2Q11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 6,928 260,140 11.1% 6,548 250,771 10.9% Funding 1,252 313,201 1.6% 1,132 295,721 1.5% Insurance 800 95,865 3.4% 819 92,582 3.6% Securities/Other 689 244,470 1.1% 668 226,903 1.2% 0 Financial Margin 9,669 - 7.6% 9,167 - 7.6% The annualized interest financial margin rate stood at 7.6% in the third quarter of 2011, in line with the figure recorded in the previous quarter. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In September 2011, Bradesco’s loan operations totaled R$332.3 billion. The 3.9% increase in the quarter was due to growth of: (i) 5.6% in SMEs; (ii) 3.9% in Corporate; and (iii) 2.4% in Individuals. Over the last twelve months, the portfolio expanded by 22.0%, driven by: (i) 27.0% growth in Corporate; (ii) 25.8% growth in SMEs; and (iii) 13.3% growth in Individuals . In the Individuals segment, the products that posted the strongest growth in the last twelve months were: (i) real estate financing; (ii) payroll-deductible loans; and (iii) BNDES/Finame onlending. In the Corporate segment, growth was led by: (i) operations with credit risk – commercial portfolio, which include debentures and promissory notes; (ii) BNDES/Finame onlending; and (iii) real estate financing – corporate plan. Includes sureties, guarantees, letters of credit, and advances of credit card receivables, debentures, and promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see page 38 of Chapter 2 of this Report . Allowance for Loan Losses (ALL) In the third quarter of 2011, expenses with the allowance for loan losses stood at R$2,779 million, up 14.0% on the previous quarter, mainly due to: (i) a 3.8% increase in the volume of loan operations – Brazilian Central Bank concept; and (ii) a slight increase in delinquency in the period. In the first nine months of 2011 compared to the same period of 2010, ALL expenses posted an 18.2% increase, in line with the growth of generic provisions, given that indicators of delinquency (over 60 and 90 days) remained practically stable. Loan operations – Brazilian Central Bank concept grew by 19.9% in the same period, demonstrating growth accompanied by quality in Bradesco’s loan portfolio. (1) In the 3Q11, includes exceeding ALL in the total amount of R$1.0 billion. 1 4 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days The Delinquency ratio of over 90 days posted an increase of 0.1 p.p. in the quarter, mainly due to the 0.3 p.p. increase in the Individuals indicator, which occurred, partially, thanks to the change in criteria for identifying delinquency in credit card operations and the 0.1 p.p. increase in that of the SME segment. Coverage Ratios The following graph presents the evolution of the coverage ratio of the Allowance for Loan Losses for loans overdue for more than 60 and 90 days. In September 2011 these ratios reached 159.6% and 194.0%, respectively. It is important to note that in the third quarter of 2011, the Bank recorded an additional provision in the amount of R$1.0 billion to cover an eventual economic downturn worldwide and its impacts on the Brazilian economy. The balance of Allowance for Loan Losses (ALL) of R$19.1 billion in September 2011 was made up of: (i) R$15.1 billion in Brazilian Central Bank requirements; and (ii) R$4.0 billion in additional provisions. Bradesco 1 5 Press Release Summarized Analysis of Adjusted Income Results of Insurance, Private Pension Plans and Savings Bonds Operations Net Income in the third quarter of 2011 came to R$780 million (R$800 million in the second quarter of 2011), posting Return on Average Shareholders’ Equity of 28.2%. In the first nine months of 2011, Net Income totaled R$2.341 billion, up 10.2% compared to the Net Income recorded in the same period last year (R$2.125 billion), for return on Shareholders’ Equity of 26.5%. Excluding additional provisions. R$ million (unless otherwise indicated) 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Variation % 3Q11 x 2Q11 3Q11 x 3Q10 Net Income 780 800 761 779 721 701 703 602 (2.5) 8.2 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 9,049 9,661 7,850 9,022 7,697 7,163 7,196 8,040 (6.3) 17.6 Technical Provisions 97,099 93,938 89,980 87,177 82,363 79,308 77,685 75,572 3.4 17.9 Financial Assets 107,244 103,847 99,594 96,548 92,599 88,515 86,928 83,733 3.3 15.8 Claims Ratio 71.5 72.2 72.0 71.1 72.4 71.8 73.3 74.3 (0.7) p.p (0.9) p.p Combined Ratio 86.2 85.8 86.1 85.1 85.3 84.7 85.2 85.3 0.4 p.p 0.9 p.p Policyholders / Participants and Customers (in thousands) 39,434 37,972 37,012 36,233 34,632 33,908 33,768 30,822 3.9 13.9 Market Share of Insurance Premiums Written, Private Pension Plan Contribution and Savings Bond Income 24.9 25.0 23.2 24.7 24.7 24.8 25.2 24.4 (0.1) p.p 0.2 p.p Note: For comparison purposes, we have excluded the build in Technical Provisions for benefits to be granted – Remission (Health) from the calculation of ratios for the first quarter of 2010, and the effects of RN 206/09 on health revenues from the calculation of combined ratios. (1) Excludes the effects of RN 206/09 (ANS), which as of January 2010 extinguished the PPNG (SES), with income from premiums accounted pro-rata temporis. Note that this accounting change did not affect Earned Premiums; and (2) 3Q11 considers the latest data made available by Susep (July 2011). 16 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income In the third quarter of 2011, the Savings Bond and Health segments posted growth of 13.0% and 4.4%, respectively, while Life and Pension Plan products were down from the second quarter of 2011, as a result of extraordinary growth of 42.1% in the previous quarter. In the first nine months of 2011, production grew by 20.4% compared to the same period last year, due to the performance of Life and Pension Plan, Health and Savings Bond products, which increased 21.9%, 23.0% and 26.5%, respectively. Net income in the third quarter of 2011 was in line with the previous quarter's results, with main performance indicators posting slight improvements, including a 0.7 p.p. drop in the claims ratio. Net income for the first nine months of 2011 was 10.2% higher than the figure posted in the same period last year, due to: (i) 20.4% growth in revenues; (ii) a 0.6 p.p. decrease in claims ratio; (iii) improved financial result and equity in the earnings (losses) of subsidiaries; and partially offset by: (iv) an increase in personnel expenses, driven by the collective bargaining agreement in January 2011. In terms of solvency, Grupo Bradesco de Seguros e Previdência complies with Susep rules effective as of January 1, 2008, and international standards (Solvency II). The Group’s financial leverage ratio stood at 2.8 times Shareholders’ Equity. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the third quarter of 2011, fee and commission income totaled R$3,876 million, up 3.3% or R$125 million from the previous quarter. This increase was mainly driven by: (i) higher credit card revenue; (ii) the increase in fund management revenue (iii) higher checking account revenue, arising from a net increase in the number of accounts; and (iv) greater collection revenue; offset by: (v) lower gains with capital market operations (underwriting/ financial advisory services). When comparing the first nine months of the year with the same period in 2010, the R$1,333 million increase, or 13.6%, in fee and commission income was mainly due to: (i) the performance of the credit card segment, driven by the growth in card base and revenues, in addition to the increase in interest held in Visavale; (ii) higher income from checking accounts, which was driven by growth in business volume and an increase in checking account base, which posted net growth of 2.2 million accounts in the period; (iii) greater income from loan operations, arising from the increase in sureties and guarantees and the higher volume of contracted operations; (iv) growth in revenue from fund management; (v) greater revenue from collections; and (vi) the increase in revenue from consortium management. 18 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the third quarter of 2011, the R$275 million increase from the previous quarter was due to the following: · “structural” – R$ 187 million growth. mainly resulting from: (i) an increase in salaries, arising from the collective bargaining agreement and the adjustment of labor obligations; (ii) higher expenses with salaries, social charges and benefits due to the Bank's organic growth, which led to opening of new service points and consequent growth of staff; and · “non-structural” – increase of R$88 million, mainly related to greater expenses with employee and management profit sharing (PLR). Growth between the first nine months of 2011 and the same period in 2010 of R$1,152 million is mainly due to : · R$874 million in the “structural” portion from: (i) increased expenses with salaries, social charges and benefits, due to higher salary levels; (ii) and the increase in the number of employees; and · R$278 million in the “non-structural” portion, mainly driven by: higher expenses with provisions for labor claims; and (ii) higher expenses with employee and management profit sharing (PLR). Obs.: Structural Expenses Salaries + Compulsory Social Charges + Benefits + Private Pension Plans. Non-Structural Expenses Employee Profit Sharing (PLR) + Training + Labor Provision + costs with termination of contracts. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the third quarter of 2011, administrative expenses increased by 7.1% over the previous quarter, mainly due to higher expenses with: (i) third party services, chiefly arising from: (a) variable expenses from the placement of Cards and CDC products (i.e. Call Centers); and (b) legal and corporate consulting services; (ii) data processing; and (iii) transportation. The 17.5% increase in the first nine months of 2011 over the same period in 2010 is the result of higher expenses with: (i) outsourced services, related to: (a) partial outsourcing of credit card processing (Fidelity); and (b) variable expenses related to revenue (e.g. non-bank correspondents); (ii) an increase in business and service volume; (iii) agreement amendments and (iv) expenses directly related to the expansion of the Customer Service Network by 10,040 units, as follows: 447 branches, 134 PAB/PAE/PAA, 6,485 Bradesco Expresso units and 2,974 other service points, amounting to 62,055 locations on September 30, 2011. Other Operating Revenue and Expenses Other operating expenses, net of other operating income, totaled R$907 million in the third quarter of 2011, up R$143 million over the previous quarter, basically a result of: (i) higher expenses with the recording of operating provisions, especially civil provisions; and (ii) the reversal of the provision recorded in the second quarter of 2011, related to IBNR and benefits to be granted (remission) in the Health Insurance segment. Compared to the same period last year, the increase in other operating expenses net of other operating income in the first nine months of 2011, in the amount of R$857 million, is mainly the result of: (i) higher expenses with the recording of operating provisions, especially civil provisions; and (ii) higher expenses with amortization of intangible assets – acquisition of banking rights. 20 Report on Economic and Financial Analysis –September 2011 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contribution Income tax and social contribution expenses in the third quarter of 2011 remained virtually stable when compared with the previous quarter. In the first nine months of 2011, the increase in these expenses over the same period in 2010 is mainly the result of: (i) an increase in taxable income; and (ii) the terminantion of tax credits resulting from the increase in the social contribution rate from 9% to 15%. Unrealized Gains Unrealized gains totaled R$9,057 million in the third quarter of 2011, a R$320 million decrease from the previous quarter. This was mainly due to: (i) the depreciation of marked-to-market securities offset by: (a) the drop in the stock market (Ibovespa -16.2%); and mitigated by: (b) the decrease in the interest rates of securities pegged to the IPCA, impacting their market prices; (ii) mark-to-market effect of subordinated debt; and partially offset by: (iii) the appreciation of investments, especially in Cielo and Odontoprev, whose shares appreciated by 7.4% and 6.9% in the quarter, respectively. Bradesco 21 Press Release Economic Scenario Throughout the third quarter, there was mounting concern over the global scenario, accompanied by a significant increase in financial market volatility. The eurozone’s fiscal problems continued to garner the most attention, and until a definitive and comprehensive solution is found, there is an increasing risk of the problem spreading to the larger economies, such as Italy, or even contaminating the European banking system. Given the widespread belief in a double-dip recession in the U.S. and Europe, comparisons with the end of 2008 have become inevitable, leading to a deterioration in the confidence of the economic agents. In the last few weeks, the scenario has been marked by increasing uncertainty as analyses point to a more intense deceleration of the Chinese economy than previously expected. New problems with the local banking system and the real estate sector have lent support to fears, which we do not share, that China will post quarterly growth of less than 7.5% in some quarters in 2012, triggering a global economic slowdown The heightened risk associated with the world economy has had three important consequences: (i) the normalization of monetary policy by the main central banks will most likely be delayed – as already indicated by the Federal Reserve – thereby ensuring high international liquidity; (ii) the prices of the leading commodities have fallen, albeit less so than in 2008/2009, due to restrictions on supply, especially for agricultural and metal products; and (iii) the increase in risk aversion has benefited the dollar (despite the uncertainties regarding the U.S. economy), leading to a depreciation of other currencies, including those of the developing countries with the best growth prospects. Brazil is not immune to global events, although it is certainly much better prepared to face the materialization of existing risks than it was three years ago. Faced with a deteriorating international scenario and the current leveling-off of domestic activity, the Central Bank reduced basic interest rates at the end of August, signaling the beginning of a monetary expansion. At the same time, the country’s foreign reserves (currently US$350 billion, versus US$208 billion in September 2008) and the volume of reserve requirements held by the Central Bank (R$421 billion, versus R$272 billion three years ago) constitute an excellent line of defense that can be tapped into quickly if needed. Although the prospective global scenario should have a deflationary impact on the Brazilian economy, there are still a number of challenges related to the handling of monetary policy, given the mismatch between supply and demand, the economy’s high level of indexation and, most recently, the depreciation of the real to a greater extent than the other “commodity-currencies.” Bradesco is maintaining its positive long-term outlook for Brazil. Despite the country’s undeniable export vocation, domestic demand has been and will continue to be the main engine of economic performance. Household consumption has been driven by the buoyant job market, while investments have benefited from the opportunities generated by pre-salt oil exploration and the sporting events in 2014 and 2016. With no signs of excessive income commitment by borrowers and with continuing upward social mobility, the outlook for the Brazilian banking system remains favorable, particularly in the real estate segment, which has ample space for sustainable growth given the economic fundamentals. The Organization continues to believe that Brazil will achieve a higher potential growth pace more rapidly if fueled by bigger investments in education and infrastructure and by economic reforms that increase the efficiency of the productive sector. Action on these fronts would play a crucial role in giving the private sector a more solid foundation in regard to facing global competition and continuing to grow and create jobs. 22 Report on Economic and Financial Analysis –September 2011 Press Release Main Economic Indicators Main Indicators (%) 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 9M11 9M10 Interbank Deposit Certificate (CDI) 3.01 2.80 2.64 2.56 2.61 2.22 2.02 2.12 8.70 7.01 Ibovespa (16.15) (9.01) (1.04) (0.18) 13.94 (13.41) 2.60 11.49 (24.50) 1.23 USD – Commercial Rate 18.79 (4.15) (2.25) (1.65) (5.96) 1.15 2.29 (2.08) 11.30 (2.70) General Price Index - Market (IGP-M) 0.98 0.70 2.43 3.18 2.09 2.84 2.78 (0.11) 4.17 7.89 CPI (IPCA – IBGE) 1.06 1.40 2.44 2.23 0.50 1.00 2.06 1.06 4.97 3.60 Federal Government Long-Term Interest Rate (TJLP) 1.48 1.48 1.48 1.48 1.48 1.48 1.48 1.48 4.50 4.50 Reference Interest Rate (TR) 0.43 0.31 0.25 0.22 0.28 0.11 0.08 0.05 0.99 0.47 Savings Accounts 1.95 1.82 1.76 1.73 1.79 1.62 1.59 1.56 5.62 5.08 Business Days (number) 65 62 62 63 65 62 61 63 189 188 Indicators (Closing Rate) Sept11 Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Sept11 Sept10 USD – Commercial Selling Rate – (R$) 1.8544 1.5611 1.6287 1.6662 1.6942 1.8015 1.7810 1.7412 1.8544 1.6942 Euro – (R$) 2.4938 2.2667 2.3129 2.2280 2.3104 2.2043 2.4076 2.5073 2.4938 2.3104 Country Risk (points) 275 148 173 189 206 248 185 192 275 206 Basic Selic Rate Copom (% p.a.) 12.00 12.25 11.75 10.75 10.75 10.25 8.75 8.75 12.00 10.75 BM&F Fixed Rate (% p.a.) 10.39 12.65 12.28 12.03 11.28 11.86 10.85 10.46 10.39 11.28 Projections through 2013 % USD - Commercial Rate (year-end) - R$ 1.70 1.70 1.74 Extended Consumer Price Index (IPCA) 6.50 5.80 5.20 General Price Index - Market (IGP-M) 6.30 5.10 4.50 Selic (year-end) 11.00 10.00 10.00 Gross Domestic Product (GDP) 3.20 3.70 4.70 Bradesco 23 Press Release Guidance Bradesco's Outlook for 2011 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and information available to the market to date. Loan Portfolio 15 to 19% Individuals 13 to 17% Corporate 16 to 20% SMEs 20 to 24% Corporate 11 to 15% Products Vehicles 10 to 14% Cards 9 to 13% Real Estate Financing (origination) R$14.0 bi Payroll Deductible Loans 30 to 34% Financial Margin 18 to 22% Fee and Commission Income 10 to 14% Operating Expenses 15 to 18% Insurance Premiums 15 to 18% Expanded Loan Portfolio; Does not include the “BNDES Cards” and “Receivables in Advance” portfolios; Under current criterion, Guidance for Financial Margin; and Changed from 9% -13% to 10%-14%; and Changed from 11% - 15% to 15%-18% 24 Report on Economic and Financial Analysis –September 2011 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income Analytical Breakdown of Statement of Income vs. Managerial Income vs. Adjusted Income 3 rd Quarter of 2011 R$ million 3Q11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 8,693 37 - - - 2,213 10,230 - 10,230 ALL (3,906) - - - 178 (57) - - - (3,785) 1,006 (2,779) Gross Income from Financial Intermediation 4,787 37 - - 2,213 6,445 1,006 7,451 Savings Bond Operations 864 - 864 - 864 Fee and Commission Income 3,772 - 104 - - 3,876 - 3,876 Personnel Expenses (3,380) - (3,380) 501 (2,880) Other Administrative Expenses (3,314) - (91) - (3,405) - (3,405) Tax Expenses (695) - - - 69 - - - (240) (866) - (866) Equity in the Earnings (Losses) of Unconsolidated Companies 41 - 41 - 41 Other Operating Income/Expenses 264 141 (37) 142 183 - (104) 91 - 680 (1,587) (907) Operating Income 2,339 - 1,973 4,255 4,174 Non-Operating Income 10 - 57 - - - 67 (58) 10 Income Tax / Social Contribution and Non-controlling Interest 466 - (1,973) (1,507) 187 (1,320) Net Income 2,815 - 2,815 49 2,864 Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”; Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to thetem “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; For more information see page 08 of this chapter; and (10)Result of Insurance, Private Pension Plan and Savings Bond Operations Insurance, Private Pension Plan and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 25 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income 2 nd Quarter of 2011 R$ million 2Q11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 10,575 11 - - - 9,471 - 9,471 ALL (2,685) - - - 315 (67) - - - (2,437) - (2,437) Gross Income from Financial Intermediation 7,890 11 - - 7,034 - 7,034 Savings Bond Operations 788 - 788 - 788 Fee and Commission Income 3,624 - 127 - - 3,751 - 3,751 Personnel Expenses (2,605) - (2,605) - (2,605) Other Administrative Expenses (3,093) - (86) - (3,179) - (3,179) Tax Expenses (1,028) - - - 57 - - - 58 (913) - (913) Equity in the Earnings (Losses) of Unconsolidated Companies 16 - 16 - 16 Other Operating Income/Expenses (987) 112 (11) 38 56 - (127) 86 - (833) 69 (764) Operating Income 4,605 - 4,059 69 4,128 Non-Operating Income (74) - 67 - - - (7) - (7) Income Tax / Social Contribution and Non-controlling Interest (1,746) - 479 (1,267) (29) (1,296) Net Income 2,785 - 2,785 40 2,825 Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”; Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; For more information see page 08 of this chapter; and (10)Result of Insurance, Private Pension Plan and Savings Bond Operations Insurance, Private Pension Plan and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. 26 Report on Economic and Financial Analysis –September 2011 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income First Nine Months of 2011 R$ million 9M11 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 29,399 81 - - - 1,475 29,063 - 29,063 ALL (9,125) - - - 718 (175) - - - (8,582) 1,006 (7,576) Gross Income from Financial Intermediation 20,274 81 - - 1,475 20,481 1,006 21,487 Savings Bond Operations 2,437 - 2,437 - 2,437 Fee and Commission Income 10,815 - 322 - - 11,137 - 11,137 Personnel Expenses (8,421) - (8,421) 501 (7,921) Other Administrative Expenses (9,444) - (280) - (9,724) - (9,724) Tax Expenses (2,618) - - - 119 - - - (160) (2,659) - (2,659) Equity in the Earnings (Losses) of Unconsolidated Companies 91 - 91 - 91 Other Operating Income/Expenses (2,061) 344 (81) 282 429 - (322) 280 - (1,129) (1,464) (2,593) Operating Income 11,073 - 1,315 12,213 43 12,255 Non-Operating Income (118) - 175 - - - 57 (58) (1) Income Tax / Social Contribution and Non-controlling Interest (2,653) - (1,315) (3,968) 140 (3,827) Net Income 8,302 - 8,302 125 8,427 Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”; Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; For more information see page 08 of this chapter; and (10)Result of Insurance, Private Pension Plan and Savings Bond Operations Insurance, Private Pension Plan and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. Bradesco 27 Press Release Statement of Income vs. Managerial Income vs. Adjusted Income First Nine Months of 2010 R$ million 9M10 Statement of Income Reclassifications Fiscal Hedge Managerial Statement of Income Non-Recurring Events Adjusted Statement of Income Financial Margin 25,989 111 - - - 23,950 88 24,038 ALL (6,738) - - - 631 (301) - - - (6,408) - (6,408) Gross Income from Financial Intermediation 19,251 111 - - 17,542 88 17,630 Savings Bond Operations 2,072 - 2,072 - 2,072 Fee and Commission Income 9,631 - 173 - - 9,804 - 9,804 Personnel Expenses (6,769) - (6,769) - (6,769) Other Administrative Expenses (8,034) - (241) - (8,275) - (8,275) Tax Expenses (2,308) - - - (23) - - - 52 (2,279) 17 (2,262) Equity in the Earnings (Losses) of Unconsolidated Companies 67 - 67 - 67 Other Operating Income/Expenses (3,284) 436 (111) 66 561 - (173) 241 - (2,264) 528 (1,736) Operating Income 10,626 - 9,898 633 10,531 Non-Operating Income (240) - 301 - - - 61 (79) (18) Income Tax / Social Contribution and Non-controlling Interest (3,351) - 427 (2,924) (469) (3,393) Net Income 7,035 - 7,035 85 7,120 Commission Expenses on the placement of loans and financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin”; Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin”; Revenue from Loan Recovery classified under the item “Financial Margin”; Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses”; Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “ALL Expenses - Allowance for Loan Losses” and reclassification of Tax Expenses, classified under Other Operating Expenses; Losses from the Sale of Foreclosed Assets (BNDU) classified under the item “Non-Operating Income” were reclassified to the item “ALL Expenses - Allowance for Loan Losses”; Income from Commissions and Credit Card Fees, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income”; Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses”; The partial result of Derivatives used to hedge investments abroad, which simply cancels the tax effects (IR/CS and PIS/Cofins) of this hedge strategy in terms of Net Income; For more information see page 08 of this chapter; and (10)Result of Insurance, Private Pension Plan and Savings Bond Operations Insurance, Private Pension Plan and Savings Bond Retained Premiums - Variation in the Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims – Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance Plans, Private Pension Plans and Savings Bonds. 28 Report on Economic and Financial Analysis –September 2011 Economic and Financial Analysis Consolidated Balance Sheet and Adjusted Statement of Income Balance Sheet R$ million Sept11 Jun11 Mar11 Dec10 Sept10 Jun10 Mar10 Dec09 Assets Current and Long-Term Assets Cash and Cash Equivalents 10,018 7,715 6,785 15,738 9,669 6,877 8,705 6,947 Interbank Investments 85,963 86,147 100,159 73,232 92,567 96,478 97,165 110,797 Securities and Derivative Financial Instruments 244,622 231,425 217,482 213,518 196,081 156,755 157,309 146,619 Interbank and Interdepartmental Accounts 71,951 67,033 67,292 66,326 50,781 50,427 36,674 18,723 Loan and Leasing Operations 241,812 231,862 222,404 213,532 200,092 191,248 181,490 172,974 Allow ance for Loan Losses (ALL) (19,091) (17,365) (16,740) (16,290) (16,019) (15,782) (15,836) (16,313) Other Receivables and Assets 74,963 70,754 66,217 59,727 68,009 61,864 57,202 56,281 Permanent Assets Investments 1,721 1,699 1,675 1,577 1,616 1,553 1,537 1,549 Premises and Leased Assets 3,812 3,658 3,666 3,766 3,401 3,427 3,244 3,418 Intangible Assets 6,518 6,379 6,447 6,359 5,706 5,252 5,136 5,228 Total Liabilities Current and Long-Term Liabilities Deposits 224,664 213,561 203,822 193,201 186,194 178,453 170,722 171,073 Federal Funds Purchased and Securities Sold under 171,458 164,204 178,989 171,497 157,009 131,134 128,172 113,273 Agreements to Repurchase Funds from Issuance of Securities 32,879 29,044 21,701 17,674 13,749 12,729 8,550 7,482 Interbank and Interdepartmental Accounts 2,974 3,037 2,647 3,790 2,451 2,777 2,063 2,950 Borrow ing and Onlending 49,057 45,207 41,501 38,196 37,998 35,033 30,208 27,328 Derivative Financial Instruments 1,724 1,221 2,358 730 1,878 1,097 2,469 531 Provisions for Insurance, Private Pension Plans 97,099 93,938 89,980 87,177 82,363 79,308 77,685 75,572 and Savings Bonds Other Liabilities 87,457 85,148 82,071 76,345 83,152 72,259 68,562 65,141 Deferred Income Non-controlling Interest in Subsidiaries Shareholders' Equity Total 30 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Consolidated Balance Sheet and Adjusted Statement of Income Adjusted Statement of Income R$ million 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Financial Margin Interest 9,669 9,167 8,849 8,553 7,904 7,663 7,406 7,144 Non-Interest 561 304 513 465 398 384 283 348 ALL (2,779) (2,437) (2,360) (2,295) (2,059) (2,161) (2,188) (2,695) Gross Income from Financial Intermediation Income fromInsurance, Private Pension Plan andSavings Bond Operations 864 788 785 700 703 786 583 484 Fee and Commission Income 3,876 3,751 3,510 3,568 3,427 3,253 3,124 3,125 Personnel Expenses (2,880) (2,605) (2,436) (2,533) (2,411) (2,238) (2,120) (2,081) Other Administrative Expenses (3,405) (3,179) (3,140) (3,257) (2,890) (2,738) (2,647) (2,746) Tax Expenses (866) (913) (880) (858) (779) 734) (749) (694) Equity in the Earnings (Losses) of UnconsolidatedCompanies 41 16 34 60 19 19 29 82 Other Operating Revenues and Expenses (907) (764) (922) (646) (598) 588) (550) (539) - Other Operating Revenues 468 413 370 410 318 294 265 279 - Other Operating Expenses (1,375) (1,177) (1,292) (1,056) (916) 882) (815) (818) Operating Income Non-Operating Income 10 (7) (4) 10 (10) (12) 4 (62) Income Tax and Social Contribution (1,304) (1,271) (1,138) (1,059) (1,123) (1,161) (1,010) (519) Non-controlling Interest (16) (25) (73) (24) (63) (18) (18) (8) Adjusted Net Income (1) Results from Insurance, Private Pension Plan and Savings Bond Operations Retained Insurance, Private Pension Plan andSavings Bond Premiums - Variation in Technical Provisions of Insurance, Private Pension Plans and Savings Bonds – Retained Claims– Drawings and Redemption of Savings Bonds – Selling Expenses with Insurance, Private Pension Plans and Savings Bonds. Financial Margin – Interest and Non-Interest Financial Margin Breakdown Bradesco 31 Economic and Financial Analysis Financial Margin – Interest and Non-Interest Average Financial Margin Rate R$ million Financial Margin 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Interest - due to volume 5,090 396 Interest - due to spread (378) 106 - Financial Margin - Interest 27,685 22,973 9,669 9,167 4,712 502 - Financial Margin - Non-Interest 1,378 1,065 561 304 313 257 Financial Margin Average Margin Rate 7.9% 7.9% 8.0% 7.8% (1) Average Margin Rate (Financial Margin / Average Assets – Purchase and Sale Commitments - Permanent Assets) Annualized In the third quarter of 2011, financial margin was R$10,230 million. Compared with the previous quarter there was an 8.0% or R$759 million increase. This variation was a result of: (i) the “interest” margin of R$502 million, which was mainly impacted by the increase in the volume of operations; and (ii) the growth of the “non-interest” margin in the amount of R$257 million. Financial margin grew by 20.9% or R$5,025 million in the first nine months of 2011, when compared to the same period in the previous year. This growth is due to: (i) the R$4,712 million increase in “interest” margin, of which: (a) R$5,090 million corresponds to the increase in volume of operations; and partially offset by: (b) the decrease in spread of R$378 million; and (ii) the increase in “non-interest” margin in the amount of R$313 million. Financial Margin – Interest Interest Financial Margin - Breakdown R$ million Interest Financial Margin Breakdown 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Loans 19,656 17,220 6,928 6,548 2,436 380 Funding 3,393 2,113 1,252 1,132 1,280 120 Insurance 2,618 1,920 800 819 698 (19) Securities/Other 2,018 1,720 689 668 298 21 Financial Margin The “interest” financial margin reached R$9,669 million in the third quarter of 2011, versus the R$9,167 million posted in the second quarter of 2011, a positive result of R$502 million. The business lines that contributed to this result in the quarter were: (i) “Loan;” and (ii) “Funding.” Year on year, “interest” financial margin posted growth of 20.5%, or R$4,712 million, in the first nine months of 2011. Business lines that most contributed to this growth were: (i) "Loan;” (ii) “Funding;” and (iii) "Insurance,” which are explained in further detail in the next items. 32 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Financial Margin – Interest Interest Financial Margin - Rates The annualized “interest” financial margin rate versus total average assets stood at 7.6% in the third quarter of 2011, stable in comparison with the second quarter of 2011. Interest Financial Margin – Annualized Average Rates R$ million 9M11 9M10 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 19,656 250,059 10.6% 17,220 203,266 11.5% Funding 3,393 295,027 1.5% 2,113 231,808 1.2% Insurance 2,618 92,422 3.8% 1,920 78,894 3.3% Securities/Other 2,018 225,793 1.2% 1,720 192,084 1.2% Financial Margin - 7.5% - 7.5% 3Q11 2Q11 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 6,928 260,140 11.1% 6,548 250,771 10.9% Funding 1,252 313,201 1.6% 1,132 295,721 1.5% Insurance 800 95,865 3.4% 819 92,582 3.6% Securities/Other 689 244,470 1.1% 668 226,903 1.2% Financial Margin - 7.6% - 7.6% Bradesco 33 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin – Breakdown R$ million Financial Margin - Loan 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Interest - due to volume 3,678 250 Interest - due to spread (1,242) 130 Interest Financial Margin 19,656 17,220 6,928 6,548 2,436 380 Revenues 36,295 29,109 13,399 11,840 7,186 1,559 Expenses (16,639) (11,889) (6,471) (5,292) (4,750) (1,179) In the third quarter of 2011, financial margin with loan operations reached R$6,928 million, up 5.8% or R$380 million over the previous quarter. The variation was mainly the result of: (i) the R$250 million growth in average business volume; and (ii) the gains from average spread totaling R$130 million. Compared to the first nine months of 2010, there was an increase of 14.1% or R$2,436 million in the financial margin in 2011, a result of: (i) the 23.0% increase, or, R$3,678 million, in the average volume of operations; and (ii) a decrease in average spread by R$1,242 million, impacted by: (a) the increase in funding costs, due to higher interest rates in the period; and (b) a change in the portfolio mix, as a result of the greater Corporate segment share and its lower margin. It is worth pointing out that Bradesco, through its credit democratization strategy, is working on the ongoing expansion and diversification of its financing offered through its extensive Customer Service Network, with the purpose of expanding the volume of operations. 34 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin – Net Margin The graph above presents a summary of loan activity. Gross Margin curve refers to interest income from loans, net of opportunity cost (essentially the accrued Interbank Deposit Certificate - CDI over rate in the period), which has gone up due to the increased volume of operations. The ALL curve shows delinquency costs, which are represented by Allowance for Loan Losses (ALL) expenses, discounts granted in negotiations and net of loan recoveries and the result of the sale of foreclosed assets, among other items. Net margin curve presents the result of loan interest income, net of ALL, which in the third quarter of 2011 recorded a slight increase of 0.9% from the previous quarter, driven by the gro wth in delinquency in the period. Comparing the nine-month period of 2011 to the same period of 2010, loan interest income grew by 11.7% or R$1,268 million. Bradesco 35 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio Expanded loan portfolio amounted to R$332.3 billion in September 2011 (R$319.8 billion in June 2011 and R$272.5 billion in September 2010), recording growth of 3.9% in the quarter and 22.0% in the last twelve months. (1) Includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, receivables-backed investment funds, mortgage-backed receivables and rural loans. For further information, refer to page 38 hereof. Loan Portfolio Breakdown by Product and Type of Customer (Individuals and Corporate) A breakdown of loan products for Individuals is presented below: Individuals R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Vehicles - CDC 27,554 26,804 22,668 2.8 21.6 Payroll-Deductible Loan 17,509 16,886 13,950 3.7 25.5 Credit Card 17,454 17,141 15,168 1.8 15.1 Personal Loan 12,977 12,658 11,095 2.5 17.0 Rural Loan 6,414 6,009 5,380 6.7 19.2 Real Estate Financing 6,372 5,521 3,926 15.4 62.3 BNDES/Finame Onlending 5,177 4,930 4,157 5.0 24.5 Leasing 5,011 5,946 9,058 (15.7) (44.7) Overdraft Facilities 3,035 3,013 2,723 0.7 11.5 Sureties and Guarantees 690 641 545 7.5 26.7 Other 3,196 3,366 4,369 (5.1) (26.9) Total Including: (1) Loan assignment (FIDC): R$442 million in September 2011, R$439 million in June 2011 and R$385 million in September 2010; (2) Loan assignment (CRI): R$232 million in September 2011, R$248 million in June 2011 and R$312 million in September 2010; and (3) Loan assignment (FIDC) for the acquisition of assets: R$3 million in September 2011, R$3 million in June 2011 and R$10 million in September 2010. Loans for Individuals, which recorded growth of 13.3% in the last twelve months, were led by the following products: (i) real estate financing; (ii) payroll-deductible loans; and (iii) BNDES/Finame onlending. When compared to the second quarter of 2011, these operations grew by 2.4%, and the products that most contributed to this growth were: (i) real estate financing; (ii) rural loans; and (iii) BNDES/Finame onlending. 36 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest A breakdown of loan products for the Corporate segment is presented below: Corporate R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Working Capital 38,590 37,863 31,371 1.9 23.0 BNDES/Finame Onlending 29,895 28,359 23,461 5.4 27.4 Operations Abroad 23,083 19,650 14,748 17.5 56.5 Credit Card 12,962 12,069 9,798 7.4 32.3 Overdraft Account 9,989 10,073 8,607 (0.8) 16.1 Export Financing 9,123 9,367 8,748 (2.6) 4.3 Real Estate Financing - Corporate Plan 8,319 7,687 6,130 8.2 35.7 Leasing 7,530 7,773 8,585 (3.1) (12.3) Vehicles - CDC 5,092 4,568 3,587 11.5 42.0 Rural Loan 4,714 4,738 4,487 (0.5) 5.1 Sureties and Guarantees 43,699 42,802 34,748 2.1 25.8 Operations w ith Credit Risk - Commercial Portfolio 22,799 21,473 15,073 6.2 51.3 Other 11,151 10,465 10,102 6.6 10.4 Total Including: (1) Mortgage-backed receivables (CRI): Includes R$293 million in September 2011, R$304 million in June 2011 and R$371 million in September 2010; (2) 91.2% of surety and guarantees from corporate customers were contracted by corporations; (3) Operations with debentures and promissory notes; and (4) Letters of credit: R$1,946 million in September 2011, R$1,630 million in June 2011 and R$1,637 million in September 2010. Loan and financing for Corporates grew by 26.5% in the last twelve months and 4.6% in the quarter. The main highlights in the last twelve months were the following: (i) operations bearing credit risk - commercial portfolio, comprising debentures and promissory notes; (ii) BNDES/Finame onlending; and (iii) real estate financing – corporate plan. In the quarter, loan and financing products for Corporate customers benefitted from the appreciation of the dollar against the real (18.8%) and the following portfolios posted significant growth: (i) BNDES/Finame onlending; (ii) real estate financing – corporate plan; and (iii) credit card. Loan Portfolio – Consumer Financing The graph below shows the types of credit related to Consumer Financing of Individual Customers (CDC/vehicle leasing, personal loans, financing of goods, revolving credit cards and cash and installment purchases at merchants). Consumer financing totaled R$80.9 billion, which corresponded to a 1.2% increase in the quarter and a 10.6% increase in the last 12 months. Growth was led by: (i) vehicle financing (CDC/Leasing); and (ii) payroll-deductible loans, which together totaled R$50.1 billion, accounting for 61.9% of the total consumer financing balance. Given their guarantees and characteristics, they provide a slight level of credit risk to this group of operations. Bradesco 37 Economic and Financial Analysis Loan Financial Margin - Interest Breakdown of Vehicle Portfolio R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M CDC Portfolio Individuals 27,554 26,804 22,668 2.8 21.6 Corporate 5,092 4,568 3,587 11.5 42.0 Leasing Portfolio Individuals 5,011 5,946 9,058 (15.7) (44.7) Corporate 4,227 4,576 5,466 (7.6) (22.7) Finame Portfolio Individuals 1,061 1,069 699 (0.7) 51.8 Corporate 9,112 8,927 6,642 2.1 37.2 Total Individuals 33,626 33,819 32,425 (0.6) 3.7 Corporate 18,431 18,071 15,695 2.0 17.4 Vehicle financing operations (individual and corporate customers) totaled R$52.1 billion in September 2011, remaining stable in the quarter and up 8.2% on the same period last year. Of the total vehicle portfolio, 62.7% corresponds to CDC, 17.8% to Leasing and 19.5% to Finame. Individuals represented 64.6% of the portfolio, while Corporate Customers accounted for the remaining 35.4%. Loan Portfolio – By Type The table below presents all operations bearing credit risk by type, which increased by 4.4% in the quarter and 23.3% in the last 12 months. R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Loans and Discounted Securities 125,883 121,142 100,928 3.9 24.7 Financing 87,952 82,178 67,862 7.0 29.6 Rural and Agribusiness Financing 15,435 14,823 13,659 4.1 13.0 Leasing Operations 12,542 13,720 17,644 (8.6) (28.9) Advances on Exchange Contracts 6,185 6,788 5,579 (8.9) 10.9 Other Loans 12,474 12,184 11,603 2.4 7.5 Total Loan Operations Sureties and Guarantees Granted (Memorandum Accounts) 44,389 43,443 35,293 2.2 25.8 Credit Letters (Memorandum Accounts) 1,946 1,630 1,637 19.4 18.9 Advances from Credit Card Receivables 1,619 1,286 1,973 25.9 (18.0) Co-obligation in Loan Assignment FIDC/CRI (Memorandum Accounts) 969 994 1,078 (2.5) (10.1) Co-obligation in Rural Loan Assignment (Memorandum Accounts) 142 141 157 0.5 (9.7) Operations bearing Credit Risk - Commercial Portfolio 22,799 21,473 15,073 6.2 51.3 Total Operations bearing Credit Risk - Expanded Portfolio Other Operations bearing Credit Risk 16,675 14,590 10,643 14.3 56.7 Total Operations with Credit Risk (1) Concept defined by the Brazilian Central Bank; (2) Includes operations with debentures and promissory notes; and (3) Includes operations involving interbank deposit certificates (CDI), international treasury, euronotes, swaps, forward currency contracts and investments in receivables-backed investment funds (FIDC) and mortgage-backed receivables (CRI). It is worth noting that growth in the Corporation portfolio in the past 12 months was impacted by funds raised by these customers on the capital markets. Therefore, it is worth pointing out the R$7.7 billion increase in balance of operations with debentures and promissory notes for Corporations in the last twelve months, representing an increase of 51.3% in the period, resulting in lower growth of traditional loan operations for this type of customer. 38 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Credit Portfolio Concentration (1) – by Sector The loan portfolio by sector of economic activity remained practically stable in the last three months. In the last 12 months, there was a greater share of the “Services” and “Commerce” segments. Activity Sector R$ million Sept11 % Jun11 % Sept10 % Public Sector Private Sector Corporate Industry 51,431 19.7 49,380 19.7 44,446 20.4 Commerce 40,860 15.7 39,649 15.8 31,104 14.3 Financial Intermediaries 688 0.3 821 0.3 603 0.3 Services 58,398 22.4 54,858 21.9 45,536 21.0 Agriculture, Cattle Raising, Fishing, Forestry and Forest Exploration 3,786 1.5 3,581 1.4 2,970 1.4 Individuals Total (1) Concept defined by the Brazilian Central Bank. Changes in the Loan Portfolio Of the R$43.2 billion growth in the loan portfolio over the last 12 months, new borrowers were responsible for R$24.9 billion, or 57.7%, representing 9.6% of the portfolio on September 30, 2011. (1) Concept defined by the Brazilian Central Bank. Bradesco 39 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Loan Portfolio (1) - By Rating The chart below shows that both new borrowers and remaining debtors from September 2010 (customers that remained in the loan portfolio for at least 12 months) presented a good level of credit quality (AA-C rating), demonstrating the adequacy and consistency of the credit policy and processes, as well as required guarantees and credit ranking instruments used by Bradesco. Changes in the Portfolio by Rating as of September 30, 2010 and 2011 Rating Total Loan on September New customers between October 2010 and September 2011 Remaining customers from September 2010 R$ million % R$ million % R$ million % AA - C 240,236 92.2 23,631 94.8 216,605 92.0 D 5,268 2.0 411 1.6 4,857 2.0 E - H 14,967 5.8 889 3.6 14,078 6.0 Total (1) Concept defined by the Brazilian Central Bank. Loan Portfolio (1) – By Customer Profile The table below presents the changes in the loan portfolio by customer profile: Type of Customer R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Corporate 65,071 62,435 54,005 4.2 20.5 SMEs 91,499 86,937 71,615 5.2 27.8 Individuals 103,901 101,462 91,654 2.4 13.4 Total Loan Operations 260,471 250,834 217,274 3.8 19.9 (1) Concept defined by the Brazilian Central Bank. There was a slight increase in credits rated as AA-C in the past 12 months, from 92.1% in September 2010 to 92.2% in September 2011. These figures dropped slightly quarter on quarter, as a result of operations with SMEs and Individuals, offset by the increased share of Corporations in the portfolio. Loan Portfolio – By Customer Profile and Rating (%) Type of Customer By Rating Sept11 Jun11 Sept10 AA-C D E-H AA-C D E-H AA-C D E-H Corporate 98.1 1.1 0.8 98.0 1.1 0.9 97.1 1.7 1.2 SMEs 91.5 2.7 5.8 91.7 2.6 5.7 91.8 2.3 5.9 Individuals 89.2 2.0 8.8 89.3 2.1 8.6 89.3 1.7 9.0 Total (1) Concept defined by the Brazilian Central Bank. 40 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Business Segment The table below shows growth in the loan portfolio by business segment, in which the growth in the assets of the Prime and Middle Market segments in the quarter stood out. Over the last twelve months, Prime, Retail and Middle Market posted the greatest growth. Business Segments R$ million Variation % Sept11 % Jun11 % Sept10 % Quarter 12M Retail 90,324 34.7 87,113 34.7 71,915 33.1 3.7 25.6 Corporate 76,084 29.2 73,920 29.5 64,591 29.7 2.9 17.8 Middle Market 35,616 13.7 33,495 13.4 28,534 13.1 6.3 24.8 Prime 11,152 4.2 10,159 4.0 7,832 3.6 9.8 42.4 Other / Non-account holders 47,295 18.2 46,148 18.4 44,402 20.5 2.5 6.5 Total (1) Concept defined by the Brazilian Central Bank. (2) Considers credits acquired with recourse. In the table on page 40, Loan Portfolio – by Customer Profile, these amounts are allocated to Individuals; and (3) Mostly non-account holders from vehicle financing, cards and payroll-deductible loans. Loan Portfolio (1) - By Currency The balance of U.S. dollar-indexed and/or denominated loans and onlending operations (excluding ACCs – Advances on Foreign Exchange Contracts) totaled US$13.5 billion (R$13.6 billion in June 2011 and R$9.7 billion in September 2010), representing a drop of 0.7% in the quarter and a growth of 39.2% in the last 12 months. In Brazilian reais, these same foreign currency operations totaled R$25.0 billion in September 2011 (R$21.2 billion in June 2011 and R$16.4 billion in September 2010, an increase in Brazilian reais of 17.9% and 52.4%, respectively). In September 2011, total loan operations, in Reais, stood at R$235.5 billion (R$229.6 billion in June 2011 and R$200.9 billion in September 2010), up 2.5% from the previous quarter and 17.2% over the last twelve months. (1) Concept defined by the Brazilian Central Bank. Bradesco 41 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Debtor The concentration of credit exposure levels among the largest debtors reduced was down from the same period in the previous year. In the quarter, however: (i) the concentration of the largest debtor remained stable; (ii) there was a reduction in the 10, 20 and 50 largest debtors; and (iii) there was a slight increase in the concentration of the 100 largest debtors. The quality of the portfolio of the one hundred largest debtors, when evaluated using AA and A ratings, improved both in the last 12 months and in the quarter. (1) Concept defined by the Brazilian Central Bank. 42 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) - By Flow of Maturities In the third quarter of 2011, performing loan operations presented a longer debt maturity profile mainly as a result of the focus on BNDES and real-estate onlending. It is worth noting that these operations are subject to lower risk, given their guarantees and characteristics, in addition to providing favorable conditions to gain customer loyalty. (1) Concept defined by the Brazilian Central Bank. Bradesco 43 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) – Delinquency over 90 days Total delinquency ratio over 90 days recorded a 0.1 p.p. increase in the quarter, mainly due to a 0.3 p.p. increase in the Individuals indicator, resulting from a change in criteria for delinquency capturing in credit card operations, as well as a 0.1 p.p. increase in SMEs. The graph below details the stability in delinquency for operations overdue from 61 to 90 days at the end of the quarter in comparison with the previous quarter and a slight increase compared to the same period in 2010. (1) Concept defined by the Brazilian Central Bank. 44 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest The graph below shows that delinquency rates by type of customer in operations overdue from 61 to 90 days presented a decrease for Individuals in the quarter, while operations overdue over 90 days saw a slight increase. For Corporate customers, delinquency rates of operations overdue from 61 to 90 days and over 90 days saw a slight increase in the quarter. Bradesco 45 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio (1) – Delinquency from 15 to 90 days The graphs below present a history of Bradesco’s delinquency ratios overdue for 15 to 90 days compared to those of the Brazilian Financial System. Total delinquency began to stabilize in the second quarter of 2011, following behavior in previous periods. It is worth mentioning that these figures only include portfolios reported in Bacen Circular Letter 2,957/99 and do not represent total loan portfolio delinquency. 46 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Renegotiated Portfolio – Delinquency over 90 days and ALL The loan portfolio, without renegotiation, stood at R$252.2 billion in September 2011, up 3.8% in the quarter. The graph below presents the behavior of the total portfolio and delinquency over 90 days, “with” and “without” renegotiation, the trend of which are quiet similar, proof that renegotiation does not have a material effect on delinquency. In September 2011, the renegotiated portfolio totaled R$ 8.3 billion, a 6.2% increase in the quarter. The renegotiated share in the total loan portfolio was 3.2% in September 2011 (3.1% in June 2011 and September 2010). It is worth noting that, in September 2010, for an existing provision of 62.9% of the portfolio, net loss over the last 12 months was 23.0%, meaning that the existing provision exceeded the loss seen in the following 12 months by over 170%. Furthermore, the Company’s provisions remained stable in the period. (1) Concept defined by the Brazilian Central Bank. Bradesco 47 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses (ALL) vs. Delinquency vs. Losses The volume of Allowance for Loan Losses (ALL) amounted to R$19.1 billion, representing 7.3% of the total portfolio, and comprises generic provisions (customer and/or operation rating), specific provisions (non-performing operations) and excess provisions (internal criteria). Bradesco’s provisioning levels reflect a cautious approach aimed at supporting potential changes in scenarios, such as higher delinquency levels and/or changes in the loan portfolio profile. Thus, as a measure to meant to guard the Bank from the international financial crisis, Bradesco allocated R$1.0 billion to exceeding provision in the quarter, for a total of R$4.0 billion. 48 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest It is worth mentioning the assertiveness of adopted provisioning criteria, which can be proven by: (i) analyzing the historical data on recorded allowances for loan losses; and (ii) effective losses in the subsequent twelve-month period. For instance, in September 2010, for an existing provision of 7.4% of the portfolio, the effective gross loss in the subsequent 12 months was 3.8%, which means the existing provision exceeded the loss over the subsequent 12 months by more than 91%, as shown in the graph below. Analysis in terms of loss net of recovery shows a significant increase in the coverage margin. In September 2010, for an existing provision of 7.4% of the portfolio, the net loss in the subsequent 12 month period was 2.6%, meaning that the existing provision covered the loss in the subsequent 12 months by more than 187%. Bradesco 49 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses The Non-Performing Loan ratio (operations overdue for over 60 days) posted a slight increase in the quarter, from 4.5% in June 2011 to 4.6% in September 2011. Coverage ratios for the allowance for loans overdue for over 60 and 90 days stood at very comfortable levels. Loan operations overdue for over 60 days and do not generate revenue appropriation under the accrual accounting method; and As of September 2011, includes additional ALL, recorded in the amount of R$1.0 billion. 50 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio ( 1) – Portfolio Indicators To facilitate monitoring of the quantitative and qualitative performance of Bradesco’s loan portfolio, a comparative summary of the main figures and indicators is presented below: R$ million (except %) Sept11 Jun11 Sept10 Total Loan Operations 260,471 250,834 217,274 - Individuals 103,901 101,462 91,654 - Corporate 156,570 149,372 125,620 Existing Provision 19,091 17,365 16,019 - Specific 9,173 8,669 7,895 - Generic 5,909 5,692 5,122 - Excess 4,009 3,003 3,002 Specific Provision / Existing Provision (%) 48.1 49.9 49.3 Existing Provision / Loan Operations (%) 7.3 6.9 7.4 AA - C Rated Loan Operations / Loan Operations (%) 92.2 92.3 92.1 D Rated Operations under Risk Management / Loan Operations (%) 2.0 2.0 1.9 E - H Rated Loan Operations / Loan Operations (%) 5.8 5.7 6.0 D Rated Loan Operations 5,268 5,095 4,125 Existing Provision for D Rated Loan Operations 1,419 1,379 1,066 D Rated Provision / Loan Operations (%) 26.9 27.1 25.9 D - H Rated Non-Performing Loans 13,381 12,639 11,099 Existing Provision/D - H Rated Non-Performing Loans (%) 142.7 137.4 144.3 E - H Rated Loan Operations 14,967 14,253 13,062 Existing Provision for E - H Rated Loan Operations 13,142 12,509 11,510 E - H Rated Provison / Loan Operations (%) 87.8 87.8 88.1 E - H Rated Non-Performing Loans 11,020 10,422 9,439 Existing Provision/E- H Rated Non-Performing Loan (%) 173.2 166.6 169.7 Non-Performing Loans 11,963 11,272 9,886 Non-Performing Loans (2) / Loan Operations (%) 4.6 4.5 4.6 Existing Provision / Non-Performing Loans (2) (%) 159.6 154.0 162.0 Loan Operations Overdue for over 90 days 9,839 9,172 8,351 Existing Provision / Operations Overdue for Over 90 days (%) 194.0 189.3 191.8 (1) Concept defined by the Brazilian Central Bank; and (2) Loan operations overdue for over 60 days and do not generate revenue appropriation under the accrual accounting method. Bradesco 51 Economic and Financial Analysis FundingFinancial Margin - Interest Funding Financial Margin - Breakdown R$ million Financial Margin - Funding 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Interest - due to volume 727 70 Interest - due to spread 553 50 Interest Financial Margin Comparing the third quarter of 2011 with the previous quarter, there was an increase of 10.6% or R$120 million in the “interest” funding financial margin. This growth was due to: (i) increased volume of operations, which contributed to a R$70 million growth; and (ii) average spread gains of R$50 million, due to an improved funding mix. In the first nine months of 2011, the “interest” funding financial margin reached R$3,393 million, versus R$2,113 million in the same period lastyear, for growth of 60.6% or R$1,280 million. The increase was driven by: (i) an increase in average business volume, contributing R$727 million, as a result of the efforts of Bradesco to obtain new customers and diversify products, which led to an increase in the average volume of time and savings deposits and financial letters; and (ii) greater spread gains of R$553 million, due to an improvement in the funding mix and an increase in interest rates (Selic) in the period. 52 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis FundingFinancial Margin - Interest Loan vs. Funding To analyze Loan Operations in relation to Funding, it is first necessary to deduct, from total customer funding: (i) the amount committed to compulsory deposits at the Brazilian Central Bank; (ii) the amount of available funds held at units in the customer service network; and (iii) to add funds from domestic and offshore lines that provide funding to meet loan and financing needs. Bradesco presents low reliance on interbank deposits and foreign credit lines, given its capacity to effectively obtain funding from customers. This is a result of: (i) the outstanding position of its service points; (ii) the extensive diversity of products offered; and (iii) the market’s confidence in the Bradesco brand. Note that the use of funds provides a comfortable margin, which proves that Bradesco was capable of meeting demand for resources for loan operations through its own funding. Funding vs. Investments R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Demand Deposits 31,862 33,036 34,906 (3.6) (8.7) Sundry Floating 3,660 4,308 3,350 (15.0) 9.3 Savings Deposits 56,584 54,811 50,113 3.2 12.9 Time Deposits + Debentures 183,374 172,500 144,674 6.3 26.7 Financial Letters 19,285 17,422 4,047 10.7 376.5 Other 16,594 15,565 12,630 6.6 31.4 Customer Funds (-) Compulsory Deposits / Funds Available (69,208) (65,065) (51,690) 6.4 33.9 Customer Funds Net of Compulsory Deposits Onlending 32,930 33,520 27,983 (1.8) 17.7 Foreign Credit Lines 12,412 15,851 15,101 (21.7) (17.8) Funding Abroad 46,237 34,738 24,922 33.1 85.5 Total Funding (A) Loan Portfolio/Leasing/Cards (Other Receivables)/Acquired CDI (B) B/A (%) 0.8 p.p. 0.6 p.p. (1) Debentures mainly used to back purchase and sale commitments; (2) Excludes government bonds tied to savings accounts; and (3) Comprises amounts relative to card operations (cash and installment purchases at merchants), amounts related to interbank deposit certificates (CDI) to debate from the compulsory and debenture amount. Bradesco 53 Economic and Financial Analysis FundingFinancial Margin - Interest Main Funding Sources The following table presents changes in main funding sources: R$ million Variation % Sept11 Jun11 Sept10 Quarter 12M Demand Deposits 31,862 33,036 34,906 (3.6) (8.7) Savings Deposits 56,584 54,811 50,113 3.2 12.9 Time Deposits 135,848 125,385 100,730 8.3 34.9 Debentures 47,526 47,115 43,182 0.9 10.1 Borrow ing and Onlending 49,057 45,207 37,998 8.5 29.1 Funds from Issuance of Securities 13,594 11,622 9,702 17.0 40.1 Financial Letters 19,285 17,422 4,047 10.7 376.5 Subordinated Debts 26,180 24,564 25,697 6.6 1.9 Total (1) Considers only debentures used to back purchase and sale commitments. Demand Deposits The 3.6% or R$1,174 million decrease recorded in the third quarter of 2011 compared to the previous quarter, and the R$3,044 million or 8.7% decrease recorded when comparing the first nine months of 2011 and the same period last year, is mainly a result of new business opportunities offered to customers, due to fluctuations in interest rates in the period. Savings Deposits Savings deposits recorded growth of 3.2% quarter on quarter and 12.9% over the last 12 months, mainly as a result of an increase in the amount of funds raised that exceeded redemptions in the period. The remuneration of balances (TR + 0.5% p.m.) reached 1.9% in the quarter and 7.4% in the last 12 months. Bradesco is always increasing its savings accounts base and posted growth of 5.5% in savings accounts over the last twelve months. 54 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis FundingFinancial Margin - Interest Time Deposits In the third quarter of 2011, time deposits grew by 8.3% (or R$10,463 million) over the previousquarter. In the nine-month period of 2011 versus the same period in the previous year, there was a 34.9% increase or R$35,118 million. These variations are mainly due to: (i) increased funding volume from institutional investors and the branch network; and (ii) the restatement of the deposit portfolio. Debentures On September 30, 2011, the balance of Bradesco s debentures was R$47,526 million, up by 10.1% over the last twelve months, remaining virtually stable quarter on quarter. These variations are mainly due to the placement and maturity of the securities, which are also used to back purchase and sale commitments that are, in turn, impacted by stable levels of economic activity. Borrowings and Onlending The 8.5%, or R$3,850 million increase in the quarter is mainly due to: (i) the 18.8% increase in foreign exchange variation that impacted borrowing and onlending obligations denominated in and/or indexed to foreign currency, which increased from R$11,308 million in June 2011 to R$13,304 million in September 2011; and (ii) the R$1,854 million increase in the volume of funding from borrowing and onlending in the country, mainly through Finame and BNDES operations. The balance grew 29.1%, or R$11,059 million in the first nine months of 2011 versus the same period in 2010, mainly driven by: (i) the R$7,351 million increase in the volume of funds from borrowings and onlending in the country, basically through Finame and BNDES operations; and (ii) the R$3,708 million increase in borrowing and onlending denominated in and/or indexed toforeign currency, the balance of which was up from R$9,596 million in September 2010 to R$13,304 million in September 2011, driven by new funding and a positive 9.5% foreign exchange variation. Bradesco 55 Economic and Financial Analysis FundingFinancial Margin - Interest Funds from Issuance of Securities The 13.2% or R$3,835 million increase in the quarter is mainly due to: (i) the R$1,863 million increase in the volume of Financial Letters; (ii) the increased volume of securities issued abroad of R$1,213 million, a result of the positive foreign exchange variation of 18.8%; (iii) higher volume of Letters of Credit for Agribusiness, in the amount of R$519 million; and (iv) an increase in Mortgage Bonds, in the amount of R$229 million. When compared to the same period last year, the first nine months of 2011 posted growth of 139.1% or R$19,130 million, mainly the result of: (i) new issuances of Financial Letters to the market, up by R$15,238 million, from R$4,047 million in September 2010 to R$19,285 million in September 2011; (ii) the increased volume of securities issued abroad of R$2,602 million; (iii) the higher volume of Mortgage Bonds, in the amount of R$1,243 million; (iv) the higher volume of Letters of Credit for Agribusiness, in the amount of R$ 471 million; (v) higher volume of Collateral Mortgage Notes, in the amount of R$338 million;and partially offset by: (vi) the R$762 million decrease in the balance of debentures, due to the maturity of these securities. Subordinated Debt Subordinated Debt totaled R$26,180 million in September 2011 (R$6,606 million abroad andR$19,574 million in Brazil). In the last 12 months, Bradesco issued R$8,538 million in Subordinated Debt (R$815 million abroad and R$7,723 million in Brazil). Additionally, it is worth pointing out that, in the third quarter of 2011, the Brazilian Central Bank authorized the use of Subordinated Financial Bills amounting to R$5,239 million (R$1,520 million in the second quarter) to compose Tier II of the Capital Adequacy Ratio, of which only R$14,844 million of total subordinated debt is used to calculate the Capital Adequacy Ratio, given their maturity terms. 56 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Securities/Other Financial Margin - Interest Securities/Other Financial Margin - Breakdown R$ million Financial Margin - Securities / Other 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Interest - due to volume 301 50 Interest - due to spread (3) (29) Interest Financial Margin 2,018 1,720 689 668 298 21 Revenues 25,723 13,090 13,624 6,209 12,633 7,415 Expenses (23,705) (11,370) (12,935) (5,541) (12,335) (7,394) In the comparison between the third quarter of 2011 and the previous quarter, the interest financial margin with Securities/Other was up by R$21 million. This performance was due to: (i) the increase in operation volume, which contributed with R$50 million; offset by: (ii) the R$29 million decrease in the average spread. In the nine-month period of 2011, the "interest" financial margin with Securities/Other stood at R$2,018 million, versus R$1,720 million recorded last year, up 17.3% or R$298 million. This is the result of: (i) an increase in the volume of operations, which affected the result in R$301 million; and mitigated by: (ii) the R$3 million drop in the average spread. Insurance Financial Margin - Interest Insurance Financial Margin - Breakdown R$ million Financial Margin - Insurances 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Interest - due to volume 383 27 Interest - due to spread 315 (46) Interest Financial Margin 2,618 1,920 800 819 698 (19) Revenues 7,419 6,358 2,428 2,247 1,061 181 Expenses (4,801) (4,438) (1,628) (1,428) (363) (200) In the third quarter of 2011, "interest" financial margin from insurance operations posted a drop of R$19 million or 2.3% from the previous quarter, impacted by: (i) a R$46 million decrease in the average spread, which resulted from: (a) lower return from assets indexed to IPCA; and (b) the performance of multimarket funds which, in turn, were affected by the 16.2% depreciation of the Ibovespa index in the quarter; and partially offset by (ii) a R$27 million increase in average volume of operations. By comparing the first nine months of 2011 to the same period in 2010, interest financial margin from insurance operations was up by 36.4%, or R$698 million, mainly due to: (i) the increase in operation volume, amounting to R$383 million; and (ii) average spread gains totaling R$315 million. Bradesco 57 Economic and Financial Analysis Financial Margin - Non-Interest Non-Interest Financial Margin - Breakdown R$ million Non-Interest Financial Margin 9M11 9M10 3Q11 2Q11 Variation Accrued Quarter Funding (219) (194) (75) (72) (25) (3) Insurance 142 422 42 44 (280) (2) Securities/Other 1,455 838 594 332 617 262 Total The “non-interest” financial margin in the third quarter of 2011 stood at R$561 million, versus R$304 million in the second quarter of 2011. This margin came to R$1,378 million in the first nine months of 2011 over the R$1,065 million in the same period of 2010. Variations in the “non-interest” financial margin are mainly due to: · “Funding,” represented by expenses with the Credit Guarantee Fund ( Fundo Garantidor de Crédito –FGC ) due to increased funding volume; · “Insurance,” the decrease quarter on quarter and between the nine-month periods of 2011 and 2010 basically represents lower gains from equity instruments; and · “Securities/Other,” the R$262 million increase in the quarter-on-quarter comparison and the R$617 million increase in the comparison between the nine-month periods of 2011 and 2010 were due to higher treasury/securities gains. 58 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Analysis of the balance sheets and income statements of Grupo Bradesco de Seguros, Previdência e Capitalização: Consolidated Balance Sheet R$ million Sept-11 Jun-11 Sept-10 Assets Current and Long-Term Assets Securities 107,244 103,847 92,599 Insurance Premiums Receivable 1,748 1,522 1,427 Other Loans 5,738 5,466 4,510 Permanent Assets Total Liabilities Current and Long-Term Liabilities Tax, Civil and Labor Contingencies 1,950 1,878 1,705 Payables on Insurance, Private Pension Plan and Savings Bond Operations 367 344 314 Other Liabilities 4,703 4,187 4,435 Insurance Technical Provisions 7,982 7,851 7,105 Technical Provisions for Life and Private Pension Plans 84,788 81,991 71,775 Technical Provisions for Savings Bonds 4,329 4,096 3,483 Non-controlling Interest Shareholders' Equity Total Consolidated Statement of Income R$ million 9M11 9M10 3Q11 2Q11 Premiums from Insurance, Private Pension Plan Contributions and Income from Savings Bonds 26,560 22,056 9,049 9,661 Premiums Earned from Insurance, Private Pension Plan Contribution and Savings Bonds 14,063 11,845 4,956 4,643 Interest Income of the Operation 2,584 2,283 812 845 Sundry Operating Revenues 773 722 275 333 Retained Claims (8,317) (7,063) (2,875) (2,737) Savings Bonds Drawing and Redemptions (1,926) (1,543) (735) (642) Selling Expenses (1,384) (1,166) (482) (478) General and Administrative Expenses (1,559) (1,323) (544) (523) Other (Operating Income/Expenses) (211) (76) (60) (43) Tax Expenses (339) (266) (114) (114) Operating Income 3,684 3,413 1,233 1,284 Equity Result 186 148 69 54 Non-Operating Income (27) (26) (9) (9) Income Before Taxes and Interest 3,843 3,535 1,293 1,329 Income Tax and Contributions (1,338) (1,304) (480) (490) Profit Sharing (44) (56) (15) (12) Non-controlling Interest (120) (50) (18) (27) Net Income 2,341 2,125 780 800 (1) Not considering, in all periods, the effect of Normative Resolution of ANS 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums. Bradesco 59 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Income Distribution of Grupo Bradesco de Seguros e Previdência R$ million 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Life and Private Pension Plans 486 470 442 485 450 443 409 394 Health 132 200 201 177 131 122 148 129 Savings Bonds 86 79 86 63 50 57 65 44 Basic Lines and Other 76 51 32 54 90 79 81 35 Total Performance Ratios % 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Claims Ratio 71.5 72.2 72.0 71.1 72.4 71.8 73.3 74.3 Selling Ratio 10.5 10.8 10.0 10.8 10.7 10.2 10.6 9.6 Administrative Expenses Ratio 5.8 5.4 6.1 5.8 6.3 6.1 5.6 4.6 Combined Ratio (4) (5) 86.2 85.8 86.1 85.1 85.3 84.7 85.2 85.3 (1) Retained Claims/Earned Premiums; (2) Selling Expenses/Earned Premiums; (3) Administrative Expenses/Net Premiums Written; (4) (Retained Claims + Selling Expenses + Other Operating Revenue and Expenses) / Earned Premiums + (Administrative Expenses + Taxes) / Net Premiums Written; and (5) Excludes additional provisions. Premiums Written, Pension Plan Contributions and Savings Bond Income (1) Not considering, in all periods, the effect of ANS Normative Resolution 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums . In the third quarter of 2011, premiums written, pension plan contributions and savings bond revenue was down 6.3% from the second quarter of 2011 as a result of the exceptional growth of 42.1% posted by "Life and Pension Plan” products in the previous quarter. In the first nine months of 2011, premiums written, pension plan contributions and savings bond revenue increased by 20.4% in comparison with the same period last year. Leading growth in the nine-month period were the "Life and Pension Plan,” “Health” and “Savings Bond” products, which posted gains of 21.9%, 23.0% and 26.5%, respectively. According to Susep and ANS, in the insurance, private pension plan and savings bond segment, Bradesco Seguros e Previdência had collected R$20.3 billion up to July 2011, maintaining its position as leader of the ranking with a market share of 24.9%. In the same period, R$81.7 billion were collected by the insurance industry. 60 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Premiums Written, Pension Plan Contributions and Savings Bond Income (1) Not considering, in all periods, the effect of ANS Normative Resolution 206/09 (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums. Bradesco 61 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Retained Claims by Insurance Line Note: for comparison purposes, we have excluded Technical Provision complements on benefits to be granted – Remission from the calculation of claims ratio (Earned Premiums) for the first quarter of 2010, amounting to R$149 million (health insurance). 62 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Insurance Selling Ratio by Insurance Line Note: for comparison purposes, we have excluded Technical Provision complements on benefits to be granted – Remission from the selling ratio calculation (Earned Premiums) for the first quarter of 2010, amounting to R$149 million (health insurance). (1) In compliance with Susep Circular Letter 424/11, in the second quarter of 2011 we have reclassified the Risk Evaluation expenses from “Other Operating Expenses” account to “Other Selling Expenses”, in the amount of R$21,511 thousand (Auto/Re). Should this expense be taken in consideration, selling ratio for Auto/RFC and Basic Lines would stand at 17.5 and 18.6, respectively. Bradesco 63 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Efficiency Ratio General and Administrative Expenses / Revenue Year on year, the efficiency ratio decreased 0.5 p.p. in the third quarter of 2011 due to the 17.6% increase in income for the period. 64 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Insurance, Private Pension Plans and Savings Bonds Insurance Technical Provisions The Insurance Group’s technical provisions represented 30.1% of the insurance industry in July 2011, according to Susep and the National Supplementary Health Agency (ANS). (1) According to RN 206/09 (ANS), as of January 2010, provisions for unearned premiums (PPNG) were excluded. Bradesco 65 Economic and Financial Analysis Bradesco Vida e Previdência R$ million (unless otherwise indicated) 3Q-11 2Q-11 1Q-11 4Q-10 3Q-10 2Q-10 1Q-10 4Q-09 Net Income 486 470 442 485 450 443 409 394 Income from Premiums and Contribution Revenue 4,708 5,493 4,059 5,385 4,096 3,690 3,910 4,933 - Income fromPrivate Pension Plans and VGBL 3,829 4,713 3,317 4,617 3,403 3,052 3,291 4,295 - Income fromLife/Personal Accidents Insurance Premiums 879 780 742 768 693 638 619 638 Technical Provisions 84,788 81,991 78,547 76,283 71,775 68,975 67,572 65,692 Investment Portfolio 89,234 86,220 82,916 80,147 75,974 72,507 70,920 68,780 Claims Ratio 44.4 47.4 43.6 44.1 49.8 44.7 45.1 50.9 Selling Ratio 18.5 19.2 19.2 19.5 19.8 17.5 18.8 14.4 Combined Ratio 71.3 75.4 71.9 74.7 79.9 71.5 73.9 70.6 Participants / Policyholders (in thousands) 24,051 23,109 22,698 22,186 21,346 21,109 21,326 21,389 Premiums and Contributions Revenue Market Share (%) 31.8 32.0 28.1 31.2 31.5 32.0 32.7 31.1 Life/APMarket Share - Insurance Premiums (%) 16.5 16.3 16.0 17.3 17.0 16.8 16.8 16.8 (1) Life/VGBL/PGBL/Traditional; and (2) In 3Q11, considers data for July 2011. Due to its solid structure, a policy of product innovation and consumer trust, Bradesco Vida e Previdência maintained its leadership, holding a market share of 31.8% in terms of income from private pension plans and VGBL. In the third quarter of 2011, income grew by 3.4% on the previous quarter, basically due to: (i) the performance of the “Life/AP” product with the 12.7% increase in sales in the period; and (ii) the decrease in claims and sales ratios. Net income for the first nine months of 2011 was up 7.4% from that of the same period last year, mainly resulting from: (i) the 21.9% increase in revenue; (ii) an improved financial result; (iii) the decrease in the claims ratio; and partially offset by: (iv) the increase in administrative and personnel expenses, impacted by the collective bargaining agreement in January 2011. 66 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Bradesco Vida e Previdência Bradesco Vida e Previdência's technical provisions stood at R$84.8 billion in September 2011, made up of R$80.7 billion from the private pension plan segment and VGBL and R$4.1 billion from life, personal accidents and other lines, up 18.1% over September 2010. The Private Pension Plan and VGBL Portfolio totaled R$83.7 billion in July 2011, equal to 33.9% of all market funds (source: Fenaprevi). Growth of Participants and Life and Personal Accident Policyholders In September 2011, the number of Bradesco Vida e Previdência customers grew by 12.7% compared to September 2010, surpassing a total of 2.1 million private pension plan and VGBL plan participants and 21.9 million personal accident participants, totaling around 24.1 million customers. This impressive growth was fueled by the strength of the Bradesco brand and the improvement of selling and management policies. Bradesco 67 Economic and Financial Analysis Bradesco Saúde – Consolidated R$ million (unless otherwise indicated) 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Net Income 132 200 201 177 131 122 148 129 Net Premiums Issued 2,348 2,249 2,136 2,002 1,925 1,845 1,705 1,622 Technical Provisions 3,991 3,888 3,737 3,512 3,471 3,453 3,405 3,555 Claims Ratio 83.3 83.2 83.3 80.1 80.7 80.6 83.0 85.7 Selling Ratio 4.9 4.7 4.7 4.6 4.8 4.6 4.5 4.1 Combined Ratio 97.4 97.5 98.1 97.9 96.1 96.2 96.8 96.8 Policyholders (in thousands) 8,727 8,408 8,190 8,019 7,468 7,236 7,075 4,310 Written Premiums Market Share (%) 49.8 49.7 51.7 51.7 51.1 50.4 49.4 48.7 (1) Not considering the effect of RN 206/09 (ANS) in the total of R$62 million (Health), which, as of January 2010, excluded PPNG (SES) and established the accounting of premiums “Pro-rata temporis.” This accounting change did not affect Earned Premiums; and (2) 3Q11 considers data for July 2011. Note: for comparison purposes, we have excluded Technical Provision complements for benefits to be granted – Remission from thecalculation of first quarter of 2010 ratios, amounting to R$149 million. The main performance ratios of the third quarter of 2011 remained stable in comparison with the previous quarter; however, the financial income did not post the same strong performance seen in the second quarter. The income for the first nine months of 2011 was 32.9% greater year-on-year, mainly due to: (i) a 23.0% increase in revenue; (ii) the improved financial result; partially offset by: (iii) the 2.0 p.p. increase in claims, due to a greater share of the health managed segment; and (iv) increased administrative and personnel expenses, impacted by the collective bargaining agreement in January 2011. In September 2011, Bradesco Saúde and Mediservice maintained strong market position in the corporate segment (source: ANS). Approximately 39 thousand companies in Brazil have Bradesco Saúde Insurance and Mediservice plans. Of the 100 largest companies in Brazil, in terms of revenue, 45 are Bradesco Saúde and Mediservice customers (source: Exame Magazine’s Best and Major Companies (" Melhores e Maiores ") ranking, July 2011). Number of Policyholders of Bradesco Saúde – Consolidated Bradesco Saúde – Consolidated has over 8.7 million customers. The high share of corporate policies in the overall portfolio (94.4% in September 2011) shows the Company’s high level of specialization and customization in the corporate segment, a major advantage in today’s supplementary health insurance market. 68 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Bradesco Capitalização R$ million (unless otherwise indicated) 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Net Income 86 79 86 63 50 57 65 44 Income from Savings Bonds 849 751 649 706 658 594 526 575 Technical Provisions 4,329 4,096 3,891 3,724 3,483 3,317 3,141 3,024 Customers (in thousands) 3,024 2,888 2,794 2,691 2,610 2,583 2,553 2,531 Premiums and Contributions Revenue Market Share (%) 21.4 21.3 21.2 21.1 20.4 19.7 20.9 19.7 (1) 3Q11 considers data for July 2011. Income for the third quarter of 2011 was up 8.9% over net income recorded in the previous quarter, mainly due to: (i) a 13.0% increase in income; (ii) an improved financial result; and (iii) the maintenance of administrative efficiency ratio at the same levels of the second quarter of 2011. Net income for the first nine months of 2011 was up 45.9% year-on-year, due to (i) the 26.5% increase in savings bond revenues; and (ii) the improved financial result. Bradesco 69 Economic and Financial Analysis Bradesco Capitalização Bradesco Capitalização ended the third quarter of 2011 as a leader of the private savings bond companies ranking, due to its policy of transparency and of adjusting its products based on potential consumer demand. In order to offer the savings bond that best fits the profile and budget of each customer, the Bank has developed several products that vary in accordance with payment method (lump-sum or monthly), contribution term, frequency of drawings and premium amounts. This phase was mainly marked by a closer relationship with the public by consolidating the Pé Quente Bradesco family of products. Among these, we can point out the performance of our social and environmental products, from which a part of the profit is allocated to socially responsible projects, while also allowing the customer to create a financial reserve. Bradesco Capitalização currently has partnerships with the following social and environmental institutions: (i) Fundação SOS Mata Atlântica (contributes to the conservation of biological and cultural diversity of the Atlantic Forest, stimulating social and environmental citizenship); (ii) Instituto Ayrton Senna (contributes to education and human development, reducing illiteracy rates, school failure and drop-out rates); (iii) Fundação Amazonas Sustentável (contributes to the sustainable development, environmental preservation and improvement to the quality of life of the communities that live and benefit from the preservation centers in the state of Amazonas); (iv) the Brazilian Cancer Control Institute (contributes to the development of projects for the prevention, early diagnosis and treatment of cancer in Brazil); and (v) Projeto Tamar (created to preserve sea turtles). Bradesco Capitalização is the first and only savings bonds company in Brazil to receive the ISO 9001 certification of Quality Management. In 2009, it was certified with the ISO 9001:2008 for Management of Bradesco Savings Bonds. This certification, granted by Fundação Vanzolini, attests to the quality of its internal processes and confirms the principle that underpins Bradesco Savings Bonds: good products, services and continuous growth. The portfolio is made up of 19.9 million active bonds, of which: 35.0% are Traditional Bonds sold in the Branch Network and at Bradesco Dia&Noite service channels, up 27.3% over September 2010; and 65.0% are incentive bonds (assignment of drawing rights), such as partnerships with Bradesco Vida e Previdência and Bradesco Auto/RE, which were up 15.3% over September 2010. Given that the purpose of this type of savings bond is to add value to the associated company or even encourage the performance of its customers, bonds have reduced maturity and grace terms and a lower sale price. 70 Report on Economic and Financial Analysis – September 201 1 Economic and Financial Analysis Bradesco Auto/RE R$ million (unless otherwise indicated) 3Q11 2Q11 1Q11 4Q10 3Q10 2Q10 1Q10 4Q09 Net Income 50 44 39 58 28 27 22 43 Net Premiums Issued 1,042 1,061 871 865 941 952 935 855 Technical Provisions 3,853 3,828 3,688 3,554 3,525 3,455 3,402 3,162 Claims Ratio 61.3 61.0 68.1 69.3 69.7 69.9 70.7 70.2 Selling Ratio 18.5 20.1 17.2 17.6 17.3 17.6 17.7 16.6 Combined Ratio 103.3 99.1 108.7 106.9 105.2 105.3 104.3 107.8 Policyholders (in thousands) 3,632 3,567 3,330 3,337 3,208 2,980 2,814 2,592 Premiums and Contributions Revenue Market Share (%) 10.5 10.5 9.7 10.6 11.2 11.7 12.1 10.4 (1) 3Q11 data considers July 2011. Net income for the third quarter of 2011 was up by 13.6% from the previous quarter, mainly due to: (i) the stability of the claims ratio; and (ii) the increase in financial and equity income. Accumulated income up to September 2011 posted growth of 72.7% when compared to the same period last year, mainly due to: (i) a 6.6 p.p. decrease in claims; (ii) improved financial result and equity income; and partially offset by: (iii) an increase in administrative and personnel expenses, resulting from the collective bargaining agreement dated January 2011. In the Proprietary Insurance segment, Bradesco Auto/RE has renewed insurance programs with its main customers through partnerships with brokers that specialize in the segment and a close relationship with Bradesco Corporate and Bradesco Empresas (Middle Market) segments. The excellent performance of the Oil industry and recovery of the Civil Construction industry have also contributed to Bradesco Auto/RE's growth in the segment. In Aviation and Maritime Hull insurance, the increased exchange with Bradesco Corporate and Bradesco Empresas has been drawn on extensively, taking full advantage of the stronger sales of new aircraft and those of the maritime segment. The transportation segment is still the primary focus, with essential investments made to leverage new business, especially in the renewal of Reinsurance Agreements, which gives insurers the power to assess and cover risk, and consequently increase competitiveness in more profitable businesses, such as international transportation insurance for shipping companies involved in international trade. Despite strong competition in the Auto/RFC line, the insurer has increased its customer base, mainly due to the improvement to current products and the creation of products for a specific target-public. Among them, the Exclusive Bradesco Customer Insurance for Banco Bradesco account holder (
